 1   AUER LAW FIRM PLLC
     Colleen Auer (014637)
 2
     11445 E. Via Linda, STE 2-529
 3   Scottsdale, Arizona 85259
     Telephone: (602) 370-7965
 4   cauernd14@gmail.com
 5
     Attorney for Plaintiff
 6
                        IN THE UNITED STATES DISTRICT COURT
 7                          FOR THE DISTRICT OF ARIZONA
 8
                                                  No.
 9    Brooke Schneider,
                                                  VERIFIED CIVIL COMPLAINT FOR
10
                    Plaintiff,                    TITLE VII AND STATE-LAW
11                                                RETALIATION; SECTION 1983
                                                  DEPRIVATION OF DUE PROCESS
12           v.                                   RIGHTS; AND, CONSTRUCTIVE
13                                                DISCHARGE

14    Scottsdale Unified School District No.
      48 of Maricopa County, Arizona,
15

16                  Defendant.                    JURY TRIAL DEMANDED

17

18
            Brooke Schneider (“Plaintiff”), for her complaint against Scottsdale Unified
19
     School District No. 48 of Maricopa County, Arizona (“Defendant”), alleges the
20
     following, based upon personal knowledge as to herself and her own acts, and upon
21
     information and belief as to all other matters, including the investigation conducted by
22
     and through her attorney:
23

24

25

26

27

28
 1
                                                      Table of Contents
 2
     INTRODUCTION ............................................................................................... 2
 3
     JURISDICTION AND VENUE ......................................................................... 2
 4
     PARTIES .............................................................................................................. 2
 5
               I.         PLAINTIFF ................................................................................... 2
 6
               II.        DEFENDANT ................................................................................ 3
 7
     DIRECT AND CONCERTED ACTION UNDER COLOR OF LAW .......... 3
 8
               I.         DIRECT ACTION BY DEFENDANT ........................................ 3
 9
                          A.        Defendant’s Governing Board .......................................... 3
10
                          B.        Defendant’s Designated Policymakers ............................. 3
11
               II.        CONCERTED ACTION BY DEFENDANT .............................. 5
12
                          A.        Private Party in Concert with Designated Policymakers
13                                  .............................................................................................. 5
14                        B.        Employees in Concert with Designated Policymakers.... 5
15   PLAINTIFF’S COMPLIANCE WITH PROCEDURAL PREREQUISITES
          .................................................................................................................... 6
16
               I.         ADMINISTRATIVE REMEDIES............................................... 6
17
                          A.        Retaliation Ended April 15, 2020 ...................................... 6
18
                          B.        Plaintiff Commenced Administrative Remedies Sept. 8,
19                                  2020 ...................................................................................... 6
20                        C.        Plaintiff Exhausted Administrative Remedies August
                                    16, 2021 ................................................................................ 6
21
                          D.        Filing Deadline in A.R.S. §12-821 Tolled Until August
22                                  16, 2021 ................................................................................ 7
23                        E.        Plaintiff Filed This Lawsuit Within Statutory Deadlines
                                    .............................................................................................. 7
24
               II.        NOTICE OF CLAIM .................................................................... 8
25
                          A.        First Notice of Claim Delivered March 9, 2020 ............... 8
26
                          B.        First Notice of Claim Rejected March 10, 2020 .............. 8
27
                          C.        Second Notice of Claim Served June 23, 2021 ................. 9
28
                          D.        Second Notice of Claim Expired August 23, 2021 ........... 9

                                                                        i
 1                     E.         Plaintiff Filed Suit After the Second Notice of Claim
                                  Expired ................................................................................ 9
 2
     FACTS COMMON TO ALL CLAIMS ............................................................ 9
 3
             I.        HOW DEFENDANT CREATED A CULTURE OF FEAR
 4                     AND INTIMIDATION, RIPE FOR DISCRIMINATION. ....... 9
 5                     A.         Full-Scale Delegation of Enforcement Powers Over Staff
                                  .............................................................................................. 9
 6
                       B.         Deliberate Indifference to Compliance with its Staff
 7                                Policies ................................................................................ .9
 8                     C.         Failure to Stop Abuse of its Enforcement Powers Over
                                  Staff ................................................................................... .10
 9
             II.       HOW THAT CULTURE MADE DISCRIMINATION
10                     INEVITABLE .............................................................................. 11
11                     A.         Staff Deferred to Supervisors .......................................... 11
12                     B.         Supervisors Devalued Staff ............................................. 11
13                     C.         Staff Had No Safety Net ................................................... 11
14           III.      HOW PLAINTIFF’S ABUSE WAS A PRODUCT OF THAT
                       CULTURE ................................................................................... 12
15
                       A.         An Entitled, Empowered Supervisor.............................. 12
16
                       B.         A Vulnerable Female Subordinate ................................. 12
17
                       C.         A Non-Submissive Act of Defiance ................................. 13
18
                       D.         The Supervisor’s Sexist Response................................... 15
19
                       E.         Supervisor is Aided and Abetted in His Discriminatory
20                                Response ............................................................................ 18
21   CLAIMS FOR RELIEF .................................................................................... 25
22           COUNT 1 Retaliation in Violation of Title VII, 42 U.S.C. §2000E-3(a)
             .................................................................................................................. 25
23
             COUNT 2 Retaliation in Violation of ACRA, A.R.S. §§41-1401 et seq.
24           .................................................................................................................. 33
25           COUNT 3 Constructive Discharge Under AEPA, §23-1501 et. seq., in
             violation of ACRA, A.R.S. §§41-1401 et seq. ........................................ 40
26
             COUNT 4 Violation of the Fourteenth Amendment Right to Due
27           Process of Law, 42 U.S.C. §1983 ........................................................... 44
28

                                                                      ii
 1                                      INTRODUCTION
 2          1.     Plaintiff brings this civil action to remedy workplace retaliation by the
 3   Defendant against Plaintiff in violation of Title VII of the Civil Rights Act of 1964, 42
 4   U.S.C. §2000e et seq. (“Title VII”), and the Arizona Civil Rights Act, A.R.S. §41-1401
 5   et seq. (“ACRA”), culminating in Plaintiff’s constructive discharge under the Arizona
 6   Employment Protection Act, A.R.S. §23-1501 et seq. (“AEPA”), in violation of ACRA.
 7          2.     Plaintiff also brings this civil action, pursuant to 42 U.S.C. §1983, to
 8   remedy Defendant’s actions, under color of state law, which deprived Plaintiff of a
 9   protected property right in her continued employment with the District under her
10   2019/2020 teaching contract, without the requisite due process, in violation of well-
11   established law and her Fourteenth Amendment rights.
12                              JURISDICTION AND VENUE
13          3.     This Court has federal question jurisdiction under 28 U.S.C. §§1331 and
14   1343(a)(3)(4), because Plaintiff sues for violations under Title VII and 42 U.S.C. §1983,
15   respectively. Further, this Court has pendent jurisdiction over the closely-related, non-
16   federal claims pled, under 28 U.S.C. §1367(a).
17          4.     Venue in this judicial district is proper pursuant to 28 U.S.C. §1391(b)
18   because: (i) Defendant resides in this judicial district, and (ii) all of the events, acts, and
19   omissions giving rise to Plaintiff’s claims took place in this judicial district.
20                                            PARTIES
21   I.     PLAINTIFF
22          5.     Plaintiff is an educator certified in Elementary and Early Childhood
23   Education and Structured English Immersion, K-12; a 2016 graduate of Northern
24   Arizona University with a Bachelor of Science Degree in Elementary Education; a 2020
25   graduate, Summa Cum Laude, of Arizona State University (“ASU”) with a Master of
26   Education Degree in Curriculum and Instruction with an emphasis in Early Childhood
27   Education; and, a current Doctoral student at ASU pursuing a Doctor of Education
28   Degree in Leadership and Innovation.


                                                   2
 1          6.     At all relevant times, Plaintiff was an “employee” of the Defendant
 2   covered by Title VII (42 U.S.C. §2000e(f)) and ACRA (A.R.S. §41-1461(5)(a)).
 3          7.     Plaintiff was employed by Defendant as an elementary school teacher
 4   under two (2), consecutive, teaching contracts from June 12, 2018 until her constructive
 5   discharge by the Defendant on March 16, 2020.
 6   II.    DEFENDANT
 7          8.     Defendant is a school district organized and existing under the laws of the
 8   state of Arizona, located in Maricopa County, governed by the Scottsdale Unified School
 9   District Governing Board (the “Governing Board”), with the capacity to sue and be sued.
10          9.     Defendant employs 3,000 people, including about 1,500 teachers, and
11   serves students in Phoenix, Paradise Valley, Fountain Hills, Tempe, and Scottsdale
12   across 29 physical campuses and 1 online high school.
13          10.    Defendant is, and at all relevant times was, an “employer” covered by Title
14   VII (42 U.S.C. §2000e(b)) and ACRA (A.R.S. §41-1461(6)(a)). Defendant is also a
15   “person” under Title VII (42 U.S.C. §2000e(a)).
16         DIRECT AND CONCERTED ACTION UNDER COLOR OF LAW
17   I.     DIRECT ACTION BY DEFENDANT
18          A.     Defendant’s Governing Board
19          11.    The Governing Board is the policymaking entity for Defendant whose
20   official actions represent the decisions of Defendant.
21          12.    All of the wrongful conduct alleged herein was ratified by Defendant, by
22   and through its Governing Board, which was acting in its official capacity, within the
23   scope of its authority, and under color of state law, at all relevant times.
24          B.     Defendant’s Designated Policymakers
25          13.    Among other things, the Governing Board is responsible for:
26          a.     prescribing and enforcing policies and procedures for the governance of
27   Defendant’s schools which are consistent with the law and rules prescribed by the
28   Arizona State Board of Education (A.R.S. §15-341(1),(21)-(22)); and,

                                                  3
 1          b.      establishing a system by which a “qualified evaluator” can evaluate the
 2   performance of Defendant’s certificated teachers which is consistent with state law
 3   (A.R.S. §§15-537(A), 15-501(8)).
 4          14.     Per state law, the Governing Board may delegate its authority, as follows:
 5          a.      to impose discipline that is not cause for dismissal or revocation of the
 6   teacher’s/administrator’s certificate to a “person or persons” of its choosing (A.R.S. §15-
 7   341(21)-(22));
 8          b.      to “prescribe procedures that are consistent with the [G]overning [B]oard’s
 9   policies” to a “superintendent, principal or head teacher” (A.R.S. §15-341(F)); and,
10          c.      to evaluate Defendant’s certificated teachers to a school principal or other
11   person trained to evaluate certificated teachers (A.R.S. §15-501(8)).
12          15.     During the relevant period, the Governing Board delegated the following
13   authority to Plaintiff’s supervisor, Principal Charles Rantala (“Rantala”):
14          a.      the authority to evaluate Plaintiff, a certificated teacher; and
15          b.      the authority to impose discipline, short of dismissal or revocation of a
16   teacher’s certificate, on Plaintiff.
17   [See Defendant’s policies “GCQF Discipline, Suspension, and Dismissal of Professional
18   Staff Members” at 2, and “GCO-RA Evaluation of Professional Staff Members” at 2, true
19   and correct copies of which are attached hereto as Exhibits 1 and 2, respectively.]
20          16.     As a result, Rantala had final policymaking authority for Defendant in
21   these two areas, such that Rantala’s evaluation and disciplinary decisions as to Plaintiff
22   represented decisions by Defendant itself, and Rantala’s deliberate choice to follow a
23   course of action with respect to the evaluation or discipline of Plaintiff represented the
24   official policy of Defendant.
25          17.     During the relevant period, the Governing Board also delegated its
26   authority to enforce its anti-discrimination policies to a Compliance Officer, and
27   authorized the Superintendent to appoint that Compliance Officer. [See Defendant’s
28   policy “GBA-R Equal Employment Opportunity” at 1, a true and correct copy of which
                                                   4
 1   is attached hereto as Exhibit 3.] The Superintendent appointed Defendant’s then General
 2   Counsel, Michelle Marshall (“Marshall”), to serve in this role.
 3          18.     As a result, Marshall had final policymaking authority for Defendant in
 4   this area such that Marshall’s actions in response to Plaintiff’s complaints of (i) unequal
 5   pay/sex-based wage discrimination by Rantala, and (ii) discriminatory harassment and
 6   retaliation by Rantala represented decisions by Defendant itself, and Marshall’s
 7   deliberate choice to follow a course of action in response to Plaintiff’s discrimination
 8   complaints represented the official policy of Defendant.
 9          19.     Rantala and Marshall (collectively, the “Designated Policymakers”) were
10   each acting in their official capacity, within the course and scope of his/her employment,
11   and under color of state law, at all relevant times.
12   II.    CONCERTED ACTION BY DEFENDANT
13          A.      Private Party in Concert with Designated Policymakers
14          20.     In doing the things alleged herein, the Designated Policymakers acted
15   jointly and in concert with each other, and with a private party – namely, Defendant’s
16   outside counsel, Jennifer MacLennan (“MacLennan”).
17          21.     At all relevant times, MacLennan was acting under the direction of
18   Marshall, and in concert with said official, under color of state law.
19          B.      Employees in Concert with Designated Policymakers
20          22.     In doing the things alleged herein, the Designated Policymakers acted
21   jointly and in concert with each other, and with the following employees of Defendant:
22          a.      Defendant’s then Human Resources (“HR”) Director, Amy Eveleth
23   (“Eveleth”);
24          b.      Defendant’s HR Representative, Teresa Belmonte (“Belmonte”);
25          c.      Defendant’s    Secretarial   Assistant   to   Rantala,    Judy   Edmonson
26   (“Edmonson”);
27          d.      Defendant’s Director of Payroll and Benefits, Lindie Evans (“Evans”).
28

                                                  5
 1          The above-listed employees, together with MacLennan, are collectively referred
 2   to herein as the “Confederates.”
 3          23.      In doing the things alleged herein, each of the Confederates was acting:
 4   (i) jointly and in concert with the Designated Policymakers; (ii) at the direction of, with
 5   the authorization of, or with the ratification and/or consent of the Designated
 6   Policymakers; (iii) in the course and scope of his/her employment; and, (iv) under color
 7   of state law.
 8   PLAINTIFF’S COMPLIANCE WITH PROCEDURAL PREREQUISITES
 9   I.     ADMINISTRATIVE REMEDIES
10          A.       Retaliation Ended April 15, 2020
11          24.      Defendant’s unlawful retaliation against Plaintiff commenced on
12   December 13, 2019 and continued through and including April 15, 2020. [See Plaintiff’s
13   Charging Statement against Defendant, attached hereto as Exhibit 4.]
14          B.       Plaintiff Commenced Administrative Remedies Sept. 8, 2020
15          25.      Plaintiff dual-filed her Charging Statement against the Defendant (the
16   “Charge”) with the EEOC (35A-2020-00626C) and the CRD (CRD-2020-0826) on
17   September 8, 2020, and the EEOC assumed responsibility for processing the Charge.
18          26.      The Charge was dual-filed with the CRD and the EEOC within 300 days
19   after the unlawful retaliation occurred on April 15, 2020, rendering the Charge timely
20   filed under Title VII (42 U.S.C. §2000e-5(e)(1)).
21          27.      The Charge was dual-filed with the CRD and the EEOC within 180 days
22   after the unlawful retaliation occurred on April 15, 2020, rendering the Charge timely
23   filed under the ACRA (A.R.S. §41-1481(A)).
24          C.       Plaintiff Exhausted Administrative Remedies August 16, 2021
25          28.      Plaintiff and Defendant tried to informally resolve the Charge through
26   EEOC mediation on March 9, 2021, but no settlement was reached. So, the Charge was
27   referred to the EEOC’s investigative unit for further processing.
28

                                                 6
 1          29.    Because the EEOC had already exceeded the 180 days allotted to the
 2   agency to resolve the Charge (29 C.F.R. 1601.28(a)(1)), and its investigative process was
 3   unlikely to run its course in time for Plaintiff to meet various filing deadlines in this case,
 4   Plaintiff requested a Notice of Right to Sue letter from the EEOC on May 20, 2021.
 5          30.    The EEOC acknowledged that request on June 15, 2021, and advised
 6   Plaintiff to expect to receive a Notice of Right to Sue letter directly from the United
 7   States Department of Justice (“DOJ”).
 8          31.    Plaintiff received the Notice of Right to Sue letter from the DOJ on August
 9   16, 2021.
10          D.     Filing Deadline in A.R.S. §12-821 Tolled Until August 16, 2021
11          32.    Per A.R.S. §41-1481(A), exhaustion of administrative remedies is a
12   prerequisite to Plaintiff’s suit for unlawful retaliation in violation of A.R.S. §41-1464(A).
13          33.    Per A.R.S. §41-1481(A), exhaustion of administrative remedies is a
14   prerequisite to Plaintiff’s suit for constructive discharge in violation of A.R.S. §23-1502,
15   based on the wrongful termination of Plaintiff’s employment in violation of A.R.S. §41-
16   1464(A).
17          34.    Therefore, the one-year deadline to file state-law claims against Defendant
18   did not commence running until after Plaintiff exhausted her administrative remedies on
19   those claims on August 16, 2021, per A.R.S. §12-821.01(C).
20          E.     Plaintiff Filed This Lawsuit Within Statutory Deadlines
21          35.    Plaintiff filed this lawsuit within ninety (90) days of receipt of the Notice
22   of Right to Sue letter from the DOJ on August 16, 2021, rendering this lawsuit timely
23   filed under Title VII (29 C.F.R. §1601.28(e)(1)).
24          36.    Plaintiff filed this lawsuit within one (1) year of the date the Charge was
25   dual-filed with the CRD and the EEOC on September 8, 2020, rendering this lawsuit
26   timely filed under ACRA (A.R.S. §41-1481(D)) and the AEPA (A.R.S. §§12-541(4),(5);
27   12-821.01(C)).
28

                                                   7
 1          37.    Plaintiff filed this lawsuit within one (1) year of the date the state-law
 2   claims accrued, upon exhaustion of Plaintiff’s administrative remedies on August 16,
 3   2021, rendering this lawsuit timely under A.R.S. §12-821, per A.R.S. §12-821.01(C).
 4          38.    Plaintiff filed this lawsuit within two (2) years of the date when Plaintiff
 5   was deprived of her protected property interest in her continued, contractual employment
 6   with Defendant without due process on March 16, 2020, rendering this lawsuit timely
 7   under 42 U.S.C. §1983.
 8   II.    NOTICE OF CLAIM
 9          A.     First Notice of Claim Delivered March 9, 2020
10          39.    Defendant has been on notice of Plaintiff’s claims in this case since
11   February 14, 2020 – i.e., long before Plaintiff commenced, much less exhausted, the
12   administrative remedies prerequisite to this lawsuit.
13          40.    Indeed, Plaintiff, with the assistance of counsel, spent almost every day for
14   a month, from February 14, 2020 until March 9, 2020, outlining Defendant’s
15   transgressions to Marshall and MacLennan (collectively, “District Counsel”) trying, in
16   vain, to halt and remedy those transgressions without the need for formal proceedings.
17          41.    Those efforts culminated in Plaintiff’s first notice of claim under A.R.S.
18   §12-821.01, consisting of a proposed settlement agreement delivered to MacLennan on
19   March 9, 2020, as the authorized agent for service of a notice of claim on the Defendant
20   at that time (the “First Notice of Claim”).
21          B.     First Notice of Claim Rejected March 10, 2020
22          42.    Defendant, by and through Marshall and MacLennan, rejected the First
23   Notice of Claim in writing on March 10, 2020.
24          43.    Plaintiff and her counsel continued to correspond with Marshall and
25   MacLennan in yet a further attempt to halt Defendant’s ongoing transgressions against
26   Plaintiff, which regrettably continued unabated through and including April 15, 2020, as
27   detailed below.
28

                                                   8
 1          C.     Second Notice of Claim Served June 23, 2021
 2          44.    After the EEOC had exceeded its allotted 180-days to resolve the Charge
 3   (29 C.F.R. 1601.28(a)(1)) and confirmed that a Notice of Right to Sue letter from the
 4   DOJ was imminent, Plaintiff prepared a second notice of claim under A.R.S. §12-821.01,
 5   consisting of a 14-page letter detailing Plaintiff’s claims against Defendant, and her
 6   settlement demand (the “Second Notice of Claim.”) On June 23, 2021, the Second
 7   Notice of Claim was served on the Governing Board’s Secretary, as the authorized agent
 8   for service of a notice of claim on the Defendant at that time. [A true and correct copy
 9   of the Second Notice of Claim is attached hereto as Exhibit 5.]
10          D.     Second Notice of Claim Expired August 23, 2021
11          45.    The Second Notice of Claim expired without a response from Defendant
12   sixty (60) days after it was served (A.R.S. §12-821.01(E)), or as of August 23, 2021.
13          E.     Plaintiff Filed Suit After the Second Notice of Claim Expired
14          46.    Plaintiff filed this lawsuit after the Second Notice of Claim expired without
15   response on August 23, 2021 and was deemed denied per A.R.S. §12-821.01(E).
16                         FACTS COMMON TO ALL CLAIMS
17   I.     HOW DEFENDANT CREATED A CULTURE OF FEAR AND
18
            INTIMIDATION, RIPE FOR DISCRIMINATION.
            A.     Full-Scale Delegation of Enforcement Powers Over Staff
19
            47.    Defendant, by and through its Governing Board, placed its enforcement
20
     powers over staff – i.e., evaluations, discipline, anti-discrimination – entirely in the hands
21
     of its Designated Policymakers and their Confederates.
22
            48.    Consequently, whether, when, and how the Governing Board’s
23
     disciplinary, evaluation, and anti-discrimination policies (the “Staff Policies”) were
24
     enforced was determined entirely by its Designated Policymakers and their Confederates.
25
            B.     Deliberate Indifference to Compliance with its Staff Policies
26
            49.    Further, the Governing Board delegated these sweeping powers over its
27
     staffs’ employment and civil rights to its Designated Policymakers and their
28

                                                   9
 1   Confederates, without making any provision for them to be: 1) fully and regularly trained
 2   on the requirements and lawful application and enforcement of its Staff Policies; or
 3   2) supervised and audited on their actual application and enforcement of its Staff
 4   Policies.
 5          50.    Even as they knew that the Designated Policymakers and their
 6   Confederates had a history of breaching Staff Policies, and thus violating the
 7   employment and civil rights of staff, the Governing Board refused to intercede in any
 8   manner to halt those abuses, and with deliberate indifference allowed those violations to
 9   continue unabated.
10          51.    Worse, the Governing Board facilitated those violations by allowing its
11   Designated Policymakers and their Confederates to commit them behind the scenes, out
12   of the public eye, and outside the Governing Board’s direct involvement. Hence, by
13   design, the Designated Policymakers’ and their Confederates’ enforcement of Staff
14   Policies was only ever presented to the Governing Board as a fait accompli, in the form
15   of a serial listing of affected staff members’ names and enforcement outcomes on the
16   Governing Board’s consent agenda for swift ratification by the Governing Board in a
17   single action and without individual consideration and public discussion of the propriety
18   of those enforcement outcomes.
19          C.     Failure to Stop Abuse of its Enforcement Powers Over Staff
20          52.    The Governing Board’s deliberate indifference to the illegitimate
21   enforcement of its Staff Policies by its Designated Policymakers and their Confederates
22   enabled the latter to abuse those powers to exact desired outcomes – namely,
23   individualized retribution spawning generalized intimidation and deterrence of employee
24   dissension and complaints of workplace misconduct, including EEOC violations.
25          53.    The result was a culture of fear and intimidation, ripe for discrimination.
26   ////
27   ////
28   ////

                                                10
 1   II.    HOW THAT CULTURE MADE DISCRIMINATION INEVITABLE
 2          A.      Staff Deferred to Supervisors
 3          54.     In this environment, staff did everything possible to avoid winding up in
 4   the Designated Policymakers’ and their Confederates’ enforcement crosshairs, which
 5   meant remaining in their respective supervisors’ good graces, as this is where any
 6   evaluative and/or disciplinary process would originate.
 7          55.     This gave supervisors tremendous power over staff which they could easily
 8   abuse with little fear of complaint or repercussions.
 9          B.      Supervisors Devalued Staff
10          56.     It also led supervisors to devalue the rights and interests of their
11   subordinates, who were wholly dependent on them for their continued good standing and
12   employment with Defendant.
13          C.      Staff Had No Safety Net
14          57.     This was the inevitable result of the disparities in power between the two
15   groups and the fact that there was no safety net for staff members who engendered the
16   enmity of their supervisors by challenging the appropriateness of their conduct, as
17   Plaintiff did in this case.
18          58.     Indeed, the teachers’ union for the Scottsdale Unified School District
19   (“District”), dubbed the Scottsdale Education Association (“SEA”), held no sway over
20   the outcomes of adverse personnel actions involving its members, despite the SEA’s
21   claims to the contrary.
22          59.     And, the Designated Policymakers and their Confederates invariably
23   backed the supervisors in such circumstances, leaving the staff member to fight for
24   his/her employment and/or civil rights alone.
25   ////
26   ////
27   ////
28   ////

                                                 11
 1   III.   HOW PLAINTIFF’S ABUSE WAS A PRODUCT OF THAT
 2
            CULTURE

 3          A.     An Entitled, Empowered Supervisor
 4          60.    Plaintiff’s supervisor, Rantala, was part of Defendant’s administration and

 5   had been for thirteen (13) years by the time he assumed supervision over Plaintiff and

 6   her peers teaching at Defendant’s Yavapai Elementary School in 2019.

 7          61.    Rantala had risen up the ranks to principal after twelve (12) years of

 8   teaching in the District, and the acquisition of a master’s degree in education.

 9          62.    Rantala was therefore firmly entrenched in Defendant’s administration

10   when he crossed paths with Plaintiff, who was just beginning her second year of teaching

11   in the District under a 2019/2020 teaching contract with Defendant.

12          B.     A Vulnerable Female Subordinate
13          63.    Plaintiff, a non-tenured, probationary employee, was especially vulnerable

14   to pressure from Rantala to conform to his expectations for his female staff so as to avoid

15   risking her continued employment with Defendant.

16          64.    From Rantala’s perspective, this meant that Plaintiff had to behave in

17   accordance with his gender stereotypes for women as subservient, obedient, deferential,

18   diplomatic, and submissive. Rantala was the decisionmaker, and he expected Plaintiff

19   to accept his decisions and to comply with them without question or complaint.

20          65.    This included Rantala’s decision to pay Plaintiff less than her male

21   counterpart, Scott Harvey, for doing the same work teaching an after-hours Robotics

22   class. Rantala informed Plaintiff that if she wanted to teach the Robotics class, she would

23   teach it for free, as a volunteer, until Rantala arranged to set up the E-par code that

24   Plaintiff needed to begin billing her time for teaching that class to Defendant (the “Billing

25   Code”).

26   ////

27   ////

28   ////

                                                  12
 1          C.     A Non-Submissive Act of Defiance
 2          66.    This was not an arrangement to which Plaintiff would have otherwise
 3   agreed, but Rantala was intimidating and Plaintiff felt compelled to accept Rantala’s
 4   payment terms in order to be able to teach the Robotics class and placate Rantala.
 5          67.    Plaintiff was very aware of Rantala’s gender stereotypes for women, and
 6   of the consequences of not submitting to his decisions, and she was keen to avoid those
 7   consequences, which included:
 8                devaluing the victim’s input and professional opinions;
 9                micro-managing and excessively monitoring and evaluating the victim’s
10   behavior and workplace performance;
11                manipulating and manufacturing information to undermine and humiliate
12   the victim, and to set her up for failure;
13                passing the victim over for suitable work assignments and educational
14   opportunities;
15                applying a heightened standard of performance and behavioral
16   expectations to the victim, as compared to her male counterparts;
17                mis-attributing administrative and professional shortcomings and errors to
18   the victim;
19                impugning the victim’s credibility, character, and competence; and,
20                issuing damaging performance evaluations and/or discipline.
21          68.    For these reasons, Plaintiff capitulated to Rantala’s requirement that she
22   teach the Robotics class for “free” as a “volunteer” until the Billing Code was available.
23   However, when the number of “free” Robotics classes went from three (3) to six (6)
24   classes with no end in sight, Plaintiff became concerned and decided to follow up on the
25   status of the Billing Code.
26          69.    Earlier, Rantala had told Plaintiff that his secretary, Edmonson, initiated
27   set up of the Billing Code the morning of October 29, 2019, which was the the day after
28   Plaintiff began teaching the Robotics class, but that it could “take up to 10 business days

                                                  13
 1   [for the Billing Code] to route.” [See 10/31/19 Rantala email to Plaintiff, a true and
 2   correct copy of which is attached hereto as Exhibit 6.]
 3           70.   Yet, when Plaintiff checked with Edmonson some two (2) weeks later,
 4   Edmonson knew nothing about the Billing Code.
 5           71.   So, the Billing Code was not set up until November 20, 2019, and
 6   Edmonson informed Plaintiff that the Robotics hours she worked before that date could
 7   not be paid. [See 11/22/19 Edmonson email to Plaintiff, a true and correct copy of which
 8   is attached hereto as Exhibit 7.]
 9           72.   The fact that Rantala expected Plaintiff to keep teaching the Robotics class
10   for “free” until such time as he got around to setting up the Billing Code, while Harvey
11   was being paid for every hour that he spent doing the same work, was too much for
12   Plaintiff to passively accept.
13           73.   So, Plaintiff contacted HR Representative, Belmonte, and reported that
14   she: 1) had eight (8) hours of unpaid teaching time for the Robotics class for which she
15   was seeking backpay; 2) had been told by Edmonson that she could not be paid for those
16   pre-Billing Code hours; and, 3) was seeking clarification on Defendant’s payment policy
17   (the “Pay-Disparity Report”). [See 12/9-10/19 email correspondence between Plaintiff
18   and Belmonte (the Pay-Disparity Report), true and correct copies of which are attached
19   hereto as Exhibit 8.]
20           74.   In response to the Pay-Disparity Report, Belmonte told Plaintiff that she
21   would “get this corrected for [Plaintiff]” and planned to “reach out to the school to
22   change the effective date [of the Billing Code] to cover the dates [Plaintiff] worked.”
23   [Id.]
24           75.   The next day, on December 10, 2019, Belmonte sent the following email
25   to Edmonson, which Edmonson immediately forwarded to Rantala:
26           I was going to call you but I didn’t know if you’re at a new number. Brooke
             is stating that she worked prior to 11/20/19. We have to pay her for time
27
             worked. Please submit a Pay Change epar to change the effective date to
28

                                                 14
 1          the first day she worked this supplemental. If there’s an issue with her
            working prior to the start date you indicated, have Chuck handle it.
 2

 3   [See 12/10/19 Belmonte email to Edmonson, a true and correct copy of which is attached
 4   hereto as Exhibit 9.]
 5          D.       The Supervisor’s Sexist Response
 6          76.      That single, non-submissive act of defiance by Plaintiff – i.e., the Pay-
 7   Disparity Report – set Rantala off, and launched his discriminatory response to a female
 8   subordinate who refused to simply submit to his decisions and demonstrate the
 9   obeisance, compliance, and other stereotypical gender traits he expected of his female
10   subordinates.
11                   1.      Unequal Pay for Equal Work
12          77.      Rantala’s discriminatory retaliation began with the sex-based, pay
13   disparity for the Robotics class. Even with Belmonte’s intervention, Plaintiff was never
14   paid for all of the hours she worked teaching Robotics, like her male counterpart was,
15   because Rantala required Plaintiff to agree to teach up to three (3) “free” Robotics classes
16   as a “volunteer” until the Billing Code was available, as a condition to approving her
17   request to teach the Robotics class with Harvey. And, Plaintiff feared the repercussions
18   from Rantala if she were to seek backpay for these three (3) hours of work as well.
19                   2.      Discipline for Challenging the Pay Disparity
20          78.      Within three (3) days of learning of the Pay-Disparity Report, Rantala
21   summoned Plaintiff to his office “to follow up on some items,” and shocked her with a
22   Certified Corrective Action Memorandum (the “Letter of Direction”) charging Plaintiff
23   with insubordination for “beg[inning] work with FLL Robotics prior to her ePar
24   clearing Human Resources” and two (2) other student-related infractions. [See the Letter
25   of Direction, a true and correct copy of which is attached hereto as Exhibit 10 (emphasis
26   supplied).]
27          79.      Before the Pay-Disparity Report, Rantala had never said a word to Plaintiff
28   about being dissatisfied with her behavior or performance in any regard. And, the

                                                  15
 1   infractions he cited Plaintiff for in the Letter of Direction were completely baseless. So,
 2   once again, in lieu of submissive acceptance, Plaintiff fought back.
 3          80.    Plaintiff swiftly responded to Rantala’s Letter of Direction with a
 4   comprehensive written memorandum (and supporting documents) that refuted each and
 5   every infraction Rantala had laid at her door. Most significantly, Plaintiff conclusively
 6   demonstrated that Rantala had expressly authorized her to “beg[in] work with FLL
 7   Robotics” on October 28, 2019, which was “prior to her ePar clearing Human
 8   Resources.” [See Plaintiff’s Response to the Letter of Direction, a true and correct copy
 9   of which is attached hereto as Exhibit 11.]
10          81.    Rantala reacted to her challenge by first rebuffing Plaintiff’s attempts to
11   meet to discuss her response to the Letter of Direction, and when pressed finally
12   capitulating to a brief meeting with Plaintiff where he accepted her rebuttal information
13   without comment, and then did nothing with it. Specifically, Rantala did not withdraw
14   or amend the Letter of Direction. Nor did he note that the issues raised in the Letter of
15   Direction had been addressed and resolved by Plaintiff. Instead, Rantala left the Letter
16   of Direction in place against Plaintiff “as is,” with full knowledge that it was entirely
17   unfounded.
18                 3.     Unlawful Performance Evaluations
19          82.    One week later, Rantala performed the first of two (2), successive
20   performance evaluations of Plaintiff (the “Evaluations”). The first was completed on
21   December 20, 2019, and the second was completed on January 27, 2020, which was well
22   ahead of the sixty (60) calendar days between evaluations mandated by state law (A.R.S.
23   §15-537(F)(1)) and Staff Policies (Ex. 2 at 2).
24          83.    The previous year, Rantala’s predecessor, Principal Carlos Ardόn, rated
25   Plaintiff as a “Highly Effective” teacher and, together with his Assistant Principal,
26   nominated Plaintiff for the Educator of the Year award for the District. At the time,
27   Plaintiff was the youngest teacher in the District to receive that award.
28

                                                   16
 1          84.    A mere six and one-half months later, however, Rantala rated Plaintiff’s
 2   performance so low in the Evaluations that Plaintiff was instantly demoted to a
 3   “Developing” teacher, which triggered the issuance of a Preliminary Notice of
 4   Inadequacy and Remediation Plan (“Pre-Terminative Discipline”) to Plaintiff, subjecting
 5   her to immediate dismissal if she failed to satisfy the Remediation Plan within forty-five
 6   (45) days of receipt.
 7          85.    But those Evaluations were fatally flawed in that they purported to relay
 8   an accurate assessment of Plaintiff’s performance as a teacher, without incorporating or
 9   relying on any of the data actually evidencing her level of performance. In particular,
10   the Evaluations omitted Plaintiff’s student benchmark test data for the 2019-2020 school
11   year (“Test Data”), in breach of Staff Policies (Ex. 12 at 2) and the requirements of state
12   law (A.R.S. §15-537). [See Defendant’s Staff Policy “GCO Evaluation of Professional
13   Staff Members,” a true and correct copy of which is attached hereto as Exhibit 12.]
14          86.    Had Rantala included the Test Data, the Evaluation outcomes would have
15   been altogether different, and far more favorable to Plaintiff, because Plaintiff’s Test
16   Data exceeded both the campus average, and the District average, as noted below:
17                           Assessment: 19-20 #1 Math Gr 01 Formative Benchmark

18                           Campus Average      ►    73.6%

19                           Defendant Average   ►    77.46%

20                           Claimant’s Average ►     80.00%

21                           Assessment: 19-20 #2 Math Gr 01 Formative Benchmark

22                           Campus Average      ►    66.67%

23                           Defendant Average   ►    66.15%

24                           Claimant’s Average ►     77.63%

25                           Assessment: First Grade MOY ELA 2019-20

26                           Campus Average      ►    75.28%

27                           Defendant Average   ►    82.39%

28                           Claimant’s Average ►     85.91%

                                                 17
 1          87.    Thus, Rantala’s Evaluations were invalid.
 2                 4.      Unfounded Pre-Terminative Discipline
 3          88.    Nevertheless, Rantala stood by the Evaluations and actively pursued
 4   issuance of the Pre-Terminative Discipline against Plaintiff, even though he knew that
 5   the Pre-Terminative Discipline was undeserved, and the Evaluations on which it was
 6   founded were invalid.
 7          E.     Supervisor is Aided and Abetted in His Discriminatory Response
 8          89.    Once again, Plaintiff was blindsided by Rantala when he informed her, on
 9   February 7, 2020, that she should expect to receive Pre-Terminative Discipline because
10   she received low ratings on Rantala’s Evaluations.
11          90.    Prior to Plaintiff’s Pay-Disparity Report in December 2019, Rantala had
12   never taken an interest in Plaintiff’s work in the classroom, much less expressed any
13   issues or concerns about Plaintiff’s teaching methods or results. In fact, the interactions
14   between the two had largely been by email and related to routine administrative matters
15   or authorization requests.
16          91.    Accordingly, Rantala’s concentrated attention on Plaintiff personally, and
17   her classroom activities generally, was entirely new and began only after the Pay-
18   Disparity Report. Then it became instant, excessive, and intimidating. For example,
19   Rantala suddenly wanted Plaintiff to account for details like: a particular student’s
20   movements from her classroom to another teacher’s classroom; the purpose and
21   objectives of a particular learning video she used with her students; and, the time-of-day
22   she taught a certain subject to her class.
23          92.    Plaintiff felt under pressure and under a microscope from Rantala after she
24   made the Pay-Disparity Report, and that animosity only grew after Plaintiff refused to
25   passively accept Rantala’s unfounded Letter of Direction which she thoroughly gutted in
26   her comprehensive response.
27          93.    Now, with the shockingly-low ratings in Rantala’s Evaluations, which
28   themselves were spurious attacks on Plaintiff’s skills lacking any basis in the data

                                                  18
 1   evidencing her level of performance, Rantala had eviscerated Plaintiff’s teaching record
 2   and was threatening her continued employment with Defendant. That was the last straw
 3   for Plaintiff in what had been weeks of retaliatory conduct by Rantala following her Pay-
 4   Disparity Report.
 5          94.    At this point, Plaintiff was beyond traumatized and desperate for help from
 6   her employer, the Defendant. But Defendant’s Designated Policymakers and their
 7   Confederates would not come to Plaintiff’s aid. They would, instead, aid and abet
 8   Rantala’s discriminatory retaliation against Plaintiff, and commence their own
 9   discriminatory retaliation against Plaintiff, in order to spawn generalized intimidation
10   and deterrence of employee dissension and complaints of workplace misconduct,
11   including EEO violations.
12                 1.     Plaintiff’s EEO Complaint is Ignored
13          95.    Thus, when Plaintiff wrote HR Director, Eveleth, on February 8, 2020 to
14   report that she was concerned for her “safety and well-being at [her] work site,” and “in
15   desperate need of assistance” because she was “being retaliated against and threatened
16   by a school administrator” (the “EEO Complaint”), Eveleth did not forward the EEO
17   Complaint to Marshall for processing or otherwise commence an investigation of the
18   EEO Complaint. [See 2/8/2020 Plaintiff email to Eveleth (the EEO Complaint), a true
19   and correct copy of which is attached hereto as Exhibit 13.]
20          96.    Instead, Eveleth sent Plaintiff an email in response to the EEO Complaint
21   in which she extolled Rantala’s virtues and impugned Plaintiff’s credibility. In that
22   responsive email dated February 11, 2020, Eveleth emphasized: 1) the intrinsic reliability
23   of Rantala’s planned Pre-Terminative Discipline against Plaintiff; 2) Rantala’s eminent
24   qualifications to determine the necessity of that Pre-Terminative Discipline; 3) the need
25   to swiftly schedule that Pre-Terminative Discipline; and, 4) the dubious nature of
26   Plaintiff’s claims against Rantala in the EEO Complaint. [See 2/11/2020 Eveleth email
27   to Plaintiff in response to the EEO Complaint, a true and correct copy of which is
28   attached hereto as Exhibit 14.]
                                                19
 1          97.     Although District Counsel learned of the EEO Complaint at or near the
 2   time of its filing by Plaintiff, they likewise took no interest in it, or in Plaintiff’s concerns
 3   for her safety and well-being in the workplace.
 4          98.     Indeed, no one interviewed Plaintiff about the EEO Complaint or her
 5   concerns for her safety and well-being in the workplace, ever.
 6          99.     And, no one investigated the EEO Complaint, ever.
 7                  2.     Plaintiff’s Personal Safety and Health is Sacrificed
 8          100.    Further, no one took any action – at the time Eveleth received the EEO
 9   Complaint, or thereafter – to remove Rantala from the workplace; to separate Rantala
10   and Plaintiff from one another in the workplace; or, to otherwise attempt to allay
11   Plaintiff’s fears about her safety and security in the workplace.
12          101.    Instead, Eveleth, in concert with District Counsel, told Plaintiff to confront
13   Rantala directly about her objections to his threatened Pre-Terminative Discipline, about
14   which she had complained, and despite Plaintiff’s express concerns about her safety and
15   well-being in Rantala’s presence.
16          102.    Then, Eveleth, in concert with District Counsel, proceeded with the
17   implementation of the Pre-Terminative Discipline against Plaintiff, irrespective of the
18   EEO Complaint, and without any consideration or investigation of same.
19          103.    They jointly set a date and time of February 18, 2020 at 9:45 a.m. for
20   Plaintiff to meet with Rantala and Eveleth in Rantala’s office to accept delivery of the
21   Pre-Terminative Discipline.
22                  3.     Plaintiff is Forced Out of the Workplace without Pay
23          104.    However, by February 14, 2020, Plaintiff’s stress and anxiety from the
24   unrelenting discriminatory retaliation – which had continued unabated after her EEO
25   Complaint – took its toll on Plaintiff’s health, and she was forced out of the workplace
26   with a serious medical condition.
27          105.    District Counsel responded to Plaintiff’s departure from the workplace by
28   requiring Plaintiff to: 1) use up her paid sick leave and thereafter seek approval of unpaid

                                                    20
 1   FMLA leave to cover the rest of her absence; 2) provide advance notice for each day that
 2   she would be absent from the workplace, until such time as her unpaid FMLA leave was
 3   approved; and, 3) enter grades for her students by the March 16, 2020 deadline, on threat
 4   of otherwise being found to have abandoned her contract, which is an “unprofessional
 5   act” under state law (A.R.S. §15-545) that subjects the Plaintiff to severe discipline by
 6   the ASBE.
 7                 4.      Pre-Terminative Discipline is Imposed on Plaintiff
 8          106.   While Plaintiff was absent from the workplace for medical reasons,
 9   Eveleth, in concert with District Counsel: 1) delivered the Pre-Terminative Discipline to
10   Plaintiff by email on February 18, 2020 – in violation of the service requirements of
11   state-law (A.R.S. §15-539(E)) and Staff Policies (Ex. 1 at 2) – and without affording
12   Plaintiff the due process required by Staff Policies (Id. at 3-4); and, 2) notified the
13   Governing Board of the issuance of the Pre-Terminative Discipline to Plaintiff.
14          107.   Staff Policies (Id.) entitled Plaintiff to the following due process in
15   connection with the Pre-Terminative Discipline:
16          1)     a disciplinary hearing within ten (10) working days of her receipt of the
17   Pre-Terminative Discipline, in which Rantala informs Plaintiff of her “conduct that
18   warrants disciplinary action” and provides Plaintiff with “any appropriate evidence” and
19   “relevant documentation not previously provided” (Id. at 4.);
20          2)     a written disciplinary decision within ten (10) working days of the
21   disciplinary hearing in which Rantala informs Plaintiff whether he will proceed with the
22   discipline and, if so, encloses written notice of: (i) the discipline to be imposed; and,
23   (ii) the date the discipline will be imposed and become a part of the Plaintiff’s personnel
24   file, absent a written request for appeal by Plaintiff within five (5) working days of
25   receipt of the decision (Id.); and,
26          3)     the right to an appeal of that decision to the next organizational level (i.e.,
27   the assistant superintendent or Superintendent) on any one or more of the following
28

                                                 21
 1   grounds which may result in the discipline being upheld, modified or referred back for
 2   rehearing:
 3           A.        Determination was founded upon error of construction or application of
 4                     any pertinent regulations or policies.
 5           B.        Determination was unsupported by any evidence as disclosed by the entire
 6                     record.
 7           C.        Determination was materially affected by unlawful procedure.
 8           D.        Determination was based on violation of any statutory or constitutional
 9                     right.
10           E.        Determination was arbitrary and capricious.
11           F.        The penalty was excessive.
12   (Id.)
13           108.      Plaintiff did not receive any of the above-alleged due process rights in
14   connection with the Pre-Terminative Discipline, to which she was entitled under Staff
15   Policies (Id.).
16                     5.       Plaintiff is Personally Investigated
17           109.      Further, despite their actual knowledge that the Pre-Terminative Discipline
18   was unenforceable for lack of due process, and due to the fatally-flawed, underlying
19   Evaluations, Eveleth, in concert with District Counsel, nevertheless imposed the Pre-
20   Terminative Discipline upon Plaintiff, and then sought to challenge the validity of the
21   Test Data erroneously omitted from the underlying Evaluations.
22           110.       Specifically, in or about March 4, 2020, District Counsel advised Plaintiff
23   that they had begun an investigation into the validity of the Test Data, which had been
24   entered months earlier, based on “verbal concerns” expressed by unidentified members
25   of the First Grade Team to Rantala (the “Test Data Investigation”).
26           111.      District Counsel then threatened Plaintiff with possible discipline if she
27   communicated with anyone in the District about the Test Data Investigation.
28

                                                    22
 1                 6.       Plaintiff is Denied Basic Employment Rights
 2          112.   Around that same time, District Counsel locked Plaintiff out of the
 3   Defendant’s computer system and from all access to her employee files and information,
 4   so that Plaintiff could not do her work for the Defendant, even though she was still
 5   employed with the Defendant.
 6          113.   Ultimately, the Test Data Investigation went nowhere.
 7          114.   No one interviewed Plaintiff in connection with the Test Data
 8   Investigation, ever.
 9          115.   Plaintiff was never given the opportunity to confront any of the witnesses
10   involved in the Test Data Investigation or to see any of the so-called evidence at the
11   center of the Test Data Investigation.
12          116.   And, the Test Data Investigation was never completed.
13          117.   Nor was any action ever taken to withdraw, modify, invalidate or otherwise
14   alter the Test Data, which remains in place in the District to this day.
15          118.   Meanwhile, District Counsel continued to impose the Pre-Terminative
16   Discipline on Plaintiff founded on the fatally-flawed Evaluations which unlawfully omit
17   the Test Data.
18                 7.       Plaintiff is Forced to Resign to Avoid Further Losses
19          119.   After a month of Plaintiff’s absence and frustrated negotiations to end it
20   and the unrelenting discriminatory retaliation against Plaintiff, the entrenched District
21   Counsel proved unwilling to do either and, instead, gave Plaintiff the following
22   ultimatum: Without benefit of a hearing or any form of due process and in order to avoid
23   a finding of contract abandonment and the resulting stigma and professional
24   consequences of that decree, Plaintiff must either:
25          1) immediately return to the un-remediated hostile work environment;
26          2) establish approved grounds for indefinite, unpaid FMLA leave, through the end
27   of her 2019/2020 teaching contract with Defendant, thereby forfeiting her right to work
28   and to receive the compensation and benefits promised her under that contract; or

                                                 23
 1          3) resign effective March 16, 2020, and pay $2,000 in liquidated damages to
 2   Defendant, in order to be released from her 2019/2020 teaching contract with.
 3          120.   The District Counsel were unmoving in this demand, which left Plaintiff
 4   with no choice but to resign effective March 16, 2020, and to pay the Defendant $2,000
 5   in liquidated damages, as the other alternatives were infeasible for Plaintiff, as the
 6   District Counsel well knew.
 7          121.   Specifically, District Counsel knew that Plaintiff could not, for health
 8   reasons, return to the un-remediated hostile work environment. They also knew, or
 9   should have known, that Plaintiff could not afford to go on indefinite, unpaid FMLA
10   leave, in lieu of working and receiving the compensation and benefits promised her under
11   her teaching contract with the Defendant. Nevertheless, District Counsel rejected all
12   attempts by Plaintiff to reach an accord that would preserve her job, and the
13   compensation and benefits of same, under her teaching contract with the Defendant.
14                 8.     Plaintiff is Forced to Pay Defendant Liquidated Damages
15          122.   Thus, Plaintiff became yet another staff member whose name was serially
16   listed with an enforcement outcome – i.e., “Resignation” – on the Governing Board’s
17   consent agenda for swift approval by the Governing Board in a single action, and without
18   individual consideration and public discussion on the propriety of that enforcement
19   outcome.
20          123.   The Governing Board then ratified Plaintiff’s constructive discharge as
21   part of its April 7, 2020 consent agenda which violated Staff Policies and applicable law,
22   as alleged above. [See the Governing Board’s April 7, 2020 special meeting agenda, a
23   true and correct copy of which is attached hereto as Exhibit 15.]
24          124.   The other staff members at Yavapai Elementary School witnessed the
25   discriminatory retaliation that Plaintiff suffered as a result of standing up for her
26   employment and civil rights in this case and were duly dissuaded, intimidated and
27   deterred from standing up for their own employment and civil rights, lest they suffer the
28   same fate.

                                                24
 1                 9.      Plaintiff is Untimely Paid, and Underpaid
 2          125.   While District Counsel repeatedly assured Plaintiff that she would be paid
 3   in full through March 26, 2020 of the 2019/2020 school year, the Payroll Director, Evans,
 4   deducted 9.715 days from Plaintiff’s final paycheck for that period; and, failed to pay
 5   Plaintiff the .857 days (or $204.96) of earned leave to which she was entitled. Those
 6   monies were not paid to Plaintiff when due, and have yet to be paid to Plaintiff.
 7          126.   Further, without cause or justification, Evans did not pay Plaintiff
 8   $3,643.28 in gross wages that District Counsel admit were due and payable to Plaintiff
 9   on April 14, 2020. Indeed, that payment was not made to Plaintiff until after Plaintiff
10   disputed the sufficiency of her final paycheck from the Defendant.
11                 10.     Plaintiff is Stripped of her Job, Rank, and Reputation
12          127.   Despite actual knowledge that the Pre-Terminative Discipline was based
13   on fatally-flawed Evaluations, and imposed without the requisite due process guaranteed
14   by Staff Policies (Ex. 1 at 3-4), one or more of the Designated Policymakers and their
15   Confederates informed the Governing Board of Plaintiff’s Pre-Terminative Discipline,
16   and placed a copy of that Pre-Terminative Discipline in Plaintiff’s official personnel file,
17   where it remains to this day.
18          128.   As a result of that Pre-Terminative Discipline being wrongfully imposed
19   on Plaintiff, 1) Plaintiff is no longer eligible for employment by any school in the District,
20   2) the Defendant is a negative employment reference for Plaintiff; and, 3) the Defendant
21   has officially lowered Plaintiff’s teaching classification in the District from “Highly
22   Effective” to “Developing.”
23                                   CLAIMS FOR RELIEF
24
                                             COUNT 1
25                             RETALIATION IN VIOLATION
26                            OF TITLE VII, 42 U.S.C. §2000E-3(a)

27          129.   Plaintiff realleges and incorporates the allegations set forth in each of the
28   preceding paragraphs as though fully set forth herein.

                                                  25
 1   Protected Activity
 2          130.   Plaintiff engaged in protected activity on December 9, 2019 when she
 3   reported to HR Representative, Belmonte, that her supervisor, Rantala, was denying her
 4   pay for performing the same teaching work as a paid male counterpart, which Rantala
 5   required Plaintiff to perform for free, as an unpaid “volunteer” – i.e., the Pay-Disparity
 6   Report.
 7          131.   Plaintiff also engaged in protected activity on February 8, 2020 when she
 8   reported to HR Director, Eveleth, that she was concerned for her “safety and well-being
 9   at [her] work site,” and “in desperate need of assistance” because she was “being
10   retaliated against and threatened by” her supervisor, Rantala – i.e., the EEO Complaint.
11   Adverse Employment Actions
12          132.   The Defendant, by and through its Designated Policymaker, Rantala,
13   subjected Plaintiff to the following adverse employment actions:
14          a.     Letter of Direction issued December 13, 2019;
15          b.     Two (2) poor Evaluations issued December 20, 2019 and January 27, 2020;
16   and,
17          c.     Pre-Terminative Discipline issued February 18, 2020.
18          133.   The Defendant, by and through its Designated Policymakers and their
19   Confederates – i.e., Rantala, Eveleth, Marshall, MacLennan, and Evans – subjected
20   Plaintiff to the following adverse employment actions:
21          a.     Defendant rejected Plaintiff’s EEO Complaint against Rantala and took no
22   steps to halt the discriminatory retaliation or to remediate the hostile work environment
23   of which she complained;
24          b.     Defendant forced Plaintiff out of the un-remediated hostile work
25   environment with a stress-and-anxiety-induced, serious medical condition on February
26   14, 2020, without pay; provided, however, that through negotiations between Plaintiff’s
27   counsel and District Counsel, Defendant eventually agreed that Plaintiff would be paid
28   in full through March 26, 2020 following her constructive discharge;

                                                26
 1          c.      Defendant imposed unfounded, Pre-Terminative Discipline on Plaintiff, in
 2   absentia, by email on February 18, 2020, in violation of the service requirements under
 3   state law (A.R.S. §15-539(E)) and Staff Policies (Ex. 1 at 2), and without affording
 4   Plaintiff the due process required by Staff Policies (Id. at 3-4);
 5          d.      Defendant placed the unfounded, Pre-Terminative Discipline in Plaintiff’s
 6   official personnel file for the District on or about February 18, 2020, rendering Plaintiff
 7   ineligible for employment by any school in the District, making the District a negative
 8   employment reference for Plaintiff, and lowering Plaintiff’s teaching classification in the
 9   District from “Highly Effective” to “Developing.”
10          e.      Defendant commenced a belated, unfounded investigation into the validity
11   of Plaintiff’s Test Data, on or about March 4, 2020, in which Plaintiff was not allowed
12   to participate or see the evidence or confront the witnesses against her, and which
13   Defendant never completed, leaving the Test Data unaltered and in place in the District
14   to this day;
15          f.      Defendant barred Plaintiff’s access to its computer system and to all of her
16   employee files and information required to do her job, on or about March 4, 2020, while
17   Plaintiff was still employed with Defendant;
18          g.      Defendant forced Plaintiff to resign on March 16, 2020, in the midst of her
19   2019/2020 teaching contract with the Defendant, without pre-termination notice and due
20   process, in order to avoid the other infeasible alternatives Defendant posed of:
21   (i) returning to the un-remediated workplace; (ii) seeking indefinite, unpaid FMLA leave,
22   through the end of her 2019/2020 teaching contract and thereby sacrificing all remaining
23   compensation and benefits thereunder; or (iii) being found to have abandoned her
24   contract with the resulting stigma and serious disciplinary consequences of that decree
25   from the ASBE;
26          h.      Defendant forced Plaintiff to pay $2,000 in liquidated damages to
27   Defendant on March 16, 2020, in order to avoid a finding of contract abandonment and
28

                                                  27
 1   the resulting stigma and serious disciplinary consequences of that decree from the ASBE;
 2   and,
 3          i.     Defendant denied Plaintiff timely and complete payment of her full wages
 4   and benefits through the promised period of March 26, 2020.
 5   “But For” Causation; Rantala’s Adverse Employment Actions in Response to Plaintiff’s
     Pay-Disparity Report
 6

 7          134.   Plaintiff’s protected activity on December 9, 2019 was a substantial and

 8   motivating factor in Rantala’s adverse employment actions against Plaintiff which would

 9   not have occurred in the absence of Plaintiff reporting to HR Representative, Belmonte,

10   what she reasonably and in good faith believed to be unequal pay/sex-based, wage

11   discrimination by Rantala in violation of the Equal Pay Act of 1963 (“EPA”) and/or Title

12   VII. This is evidenced by the following facts:

13          a.     There is a direct link between the Pay-Disparity Report and Rantala’s

14   adverse employment actions against Plaintiff. Indeed, the chief allegation Rantala makes

15   in the Letter of Direction against Plaintiff involves Plaintiff’s allegations in the Pay-

16   Disparity Report. Specifically, Defendant blames the pay disparity Plaintiff reported to

17   Belmonte for the Robotics class on Plaintiff’s “insubordination” in beginning to teach

18   the Robotics class before Rantala authorized her to do so when the Billing Code was

19   available for her to bill her work for that class.

20          b.     All of Rantala’s adverse employment actions against Plaintiff occurred on

21   the heels of Plaintiff’s Pay-Disparity Report, and in close proximity to that protected

22   activity. The Letter of Direction, which centered on Plaintiff’s protected activity, was

23   issued a mere three (3) days after Rantala learned of the Pay-Disparity Report. A week

24   later, Defendant issued two (2), poor Evaluations for Plaintiff in quick succession on

25   December 20, 2019 and January 27, 2020, which was well ahead of the sixty (60)

26   calendar days between evaluations mandated by state law (A.R.S. §15-537(F)(1)) and

27   Staff Policies (Ex. 2 at 2), which instantly demoted Plaintiff from a “Highly Effective”

28

                                                  28
 1   to a “Developing” teacher and triggered the issuance of Pre-Terminative Discipline
 2   against Plaintiff.
 3          c.      All of Rantala’s adverse employment actions against Plaintiff breached
 4   Staff Policies, which means that they were not motivated by policy enforcement, but
 5   rather by Plaintiff’s Pay-Disparity Report. For example, the Letter of Direction, which
 6   centers on the Pay-Disparity Report, contravenes Staff Policies which prohibit
 7   administrators from engaging in any form of harassment or discrimination against staff
 8   members. [See Defendant’s Staff Policies “ACA General Harassment” at 1, and “AC
 9   Non-Discrimination/Equal Opportunity” at 1, true and correct copies of which are
10   attached hereto as Exhibits 16 and 17, respectively.] Rantala’s poor Evaluations of
11   Plaintiff contravene both the procedural and substantive requirements for staff
12   performance evaluations outlined in Staff Policies. [See Ex. 12 at 2; Ex. 2 at 2-4.] And,
13   Rantala’s invalid Evaluations of Plaintiff do not support Pre-Terminative Discipline
14   against Plaintiff under Staff Policies (Ex. 12 at 1-3; Ex. 2 at 2-4) or state law (A.R.S.
15   §15-537).
16          135.    Rantala’s adverse employment actions against Plaintiff in response to her
17   protected activity would have dissuaded a reasonable employee from reporting unequal
18   pay/sex-based wage discrimination to Defendant.
19   “But For” Causation; the Designated Policymakers’ and their Confederates’ Adverse
     Employment Actions in Response to Plaintiff’s EEO Complaint
20

21          136.    Plaintiff’s protected activity on February 8, 2020 was a substantial and

22   motivating factor in the Designated Policymakers’ and their Confederates’ adverse

23   employment actions against Plaintiff which would not have occurred in the absence of

24   Plaintiff’s complaint of discriminatory harassment and retaliation by Rantala in violation

25   of Title VII. This is evidenced by the following facts:

26          a.      There is a direct link between the EEO Complaint and the Designated

27   Policymakers’ and their Confederates’ adverse employment actions against Plaintiff.

28   Indeed, the Designated Policymakers’ and their Confederates’ adverse employment

                                                29
 1   actions against Plaintiff began with, and centered on, the EEO Complaint. Specifically,
 2   in breach of Staff Policies (Ex. 3 at 1), Eveleth and District Counsel: 1) chose not to
 3   investigate Plaintiff’s EEO Complaint at the time it was received or anytime thereafter;
 4   2) chose not to take any steps to ensure Plaintiff’s safety and security in the workplace
 5   in response to her express concerns about same in the EEO Complaint; and, 3) chose,
 6   instead, to immediately proceed with Rantala’s Pre-Terminative Discipline against
 7   Plaintiff, about which she had complained, without first considering, much less
 8   investigating, her EEO Complaint. [Id.]
 9          b.     All of the Designated Policymakers’ and their Confederates’ adverse
10   employment actions occurred on the heels of Plaintiff’s EEO Complaint, and in close
11   proximity to that protected activity. For example, three (3) days after the EEO Complaint
12   was filed, Eveleth questioned its validity, and Eveleth and the District Counsel chose not
13   to investigate it, or to take any steps to address Plaintiff’s concerns about her safety and
14   well-being in the workplace. A mere six (6) days after Plaintiff filed the EEO Complaint,
15   Eveleth and the District Counsel forced her out of the un-remediated hostile work
16   environment with a stress-induced, serious medical condition. And, from there, District
17   Counsel continued the discriminatory retaliation against Plaintiff with a rapid series of
18   progressively more adverse employment actions against Plaintiff, culminating in
19   Plaintiff’s constructive discharge and payment of liquidated damages to the Defendant a
20   mere thirty (30) days later, followed by a battle over the timing and amount of Plaintiff’s
21   final paycheck.
22          c.     All of the Designated Policymakers’ and their Confederates’ adverse
23   employment actions against Plaintiff breached Staff Policies, indicating that they were
24   not motivated by policy enforcement, but rather by Plaintiff’s EEO Complaint. For
25   example, the decision by Eveleth and District Counsel not to investigate the EEO
26   Complaint violated Staff Policies, which require the investigation of every complaint of
27   discrimination received by Defendant (Ex. 3 at 1). Likewise, the decision by Eveleth
28   and District Counsel not to take steps to remediate Plaintiff’s hostile work environment

                                                 30
 1   violated Staff Policies that preclude harassment which subjects an individual to
 2   “treatment or a school environment that is hostile or intimidating” because of gender,
 3   among other reasons (Ex. 16 at 1). Further, the decision by Eveleth and District Counsel
 4   to proceed with enforcement of the Pre-Terminative Discipline against Plaintiff, about
 5   which Plaintiff had complained, without first investigating the EEO Complaint, violated
 6   Staff Policies that: prohibit any form of harassment or discrimination against staff
 7   members (Id.; Ex. 17 at 1); and, require legitimate performance evaluations as a basis
 8   for Pre-Terminative Discipline (Ex. 12 at 1-3; Ex. 2 at 2-4).
 9          137.   The Designated Policymakers’ and their Confederates’ adverse
10   employment actions against Plaintiff in response to her protected activity would have
11   dissuaded a reasonable employee from reporting EEO violations, including
12   discriminatory harassment and retaliation, to the Defendant.
13   Damages
14          138.   As a direct and proximate result of the Designated Policymakers’ and their
15   Confederates’ misconduct alleged above, Plaintiff has suffered damages including, but
16   not limited to:
17          a.     emotional pain and suffering, inconvenience, mental anguish, loss of
18   enjoyment of life, and other non-pecuniary losses;
19          b.     unpaid and underpaid wages and benefits in relation to: her 2019/20
20   teaching contract with the Defendant; the Robotics class; and, other before/after school
21   classes she would have taught;
22          c.     reductions and/or loss of medical and life insurance benefits;
23          d.     larger co-pays and medical deductibles;
24          e.     job-search expenses;
25          f.     $2,000 in liquidated damages paid to the Defendant;
26          g.     a reduction in her salary; and,
27          h.     attorney’s fees and costs.
28

                                                 31
 1

 2                                  PRAYER FOR RELIEF
 3          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in
 4   her favor and grant the following relief:
 5          A.      Enjoin the Defendant from engaging in any form of unequal pay/sex-based
 6   wage discrimination and discriminatory harassment and retaliation;
 7          B.      Order Defendant to:
 8          (i)     cease and desist from paying men and women working in the same school
 9   system different salaries for similar work;
10          (ii)    require the Governing Board to establish a procedure that ensures that
11   wages which are reliant on the set-up of a Billing Code for billing and payment are,
12   nevertheless, paid timely by the Defendant, in accordance with the requirements of state
13   law;
14          (iii)   require the Governing Board to authorize the creation of a hotline for use
15   by any District employee or agent to report, officially or anonymously, a violation of
16   Staff Policies or any other unlawful and unethical behavior observed in the workplace to
17   the Governing Board or its designee;
18          (iv)    require the Governing Board to make provisions for all of Defendant’s
19   employees and/or agents to receive regular and recurring training on, the lawful
20   application and enforcement of Staff Policies including, but not limited to, the procedures
21   for: 1) filing a complaint of discrimination with Defendant; 2) investigating a complaint
22   of discrimination received by Defendant; and, 3) remedying any discrimination found;
23          (v)     require the Governing Board, for every complaint of discrimination
24   received by Defendant in whatever form (i.e., verbal or written) to: 1) receive written
25   notice of the complaint; 2) appoint a person or persons to investigate the complaint; and,
26   3) be apprized quarterly of the investigative findings and resolution of every complaint
27   of unequal pay or discrimination in any form received by Defendant during that period.
28

                                                   32
 1          (vi)     require the Governing Board to establish a procedure for disciplining
 2   District administrators who misapply or unlawfully enforce Staff Policies against
 3   subordinates;
 4          (vii)    require the Governing Board to establish a procedure whereby the
 5   Superintendent has the authority to place an employee(s) on paid leave pending the
 6   outcome of an investigation of a complaint of unequal pay or discrimination in any form;
 7   and,
 8          (viii) require the Governing Board to authorize and direct the Superintendent to
 9   oversee, audit, and enforce the Defendant’s non-discriminatory compensation policy.
10          C.       Award back pay and benefits to which Plaintiff would have been entitled
11   but for the Defendant’s unlawful retaliation;
12          D.       Award appropriate equitable relief and front pay in an amount to be
13   determined at trial to make Plaintiff whole and to compensate her for the monetary losses
14   she has suffered and continues to suffer because of the unlawful retaliation alleged in
15   this Complaint;
16          E.       Award compensatory damages to Plaintiff to fully compensate her for the
17   (i) injuries, pain and suffering and other non-pecuniary losses sustained, (ii) liquidated
18   damages paid, and (iii) out-of-pocket expenses incurred as a consequence of the
19   Defendant’s unlawful retaliation, pursuant to, and within the statutory limitations of
20   42 U.S.C. §1981(a);
21          F.       Award reasonable attorneys’ fees and costs incurred in this action;
22          G.       Award pre-judgment and post-judgment interest; and,
23          H.       Award such other relief as the court deems just and proper.
24                                            COUNT 2
                                RETALIATION IN VIOLATION
25
                                OF ACRA, A.R.S. §§41-1401 et seq.
26
            139.     Plaintiff realleges and incorporates the allegations set forth in each of the
27
     preceding paragraphs as though fully set forth herein.
28

                                                   33
 1          140.   The ACRA provides a private right of action for an employee aggrieved
 2   by an employer’s unlawful employment practice under Title 41, Chapter 9, Article 4;
 3   provided, however, that the employee must have satisfied the procedural prerequisites to
 4   suit. A.R.S. §41-1481(D).
 5          141.   At all times material hereto, Plaintiff was an “employee” within the
 6   meaning of the ACRA. A.R.S. §41-1461(5)(a).
 7          142.   At all times material hereto, Defendant was an “employer” within the
 8   meaning of the ACRA. A.R.S. §41-1461(6)(a).
 9          143.   Plaintiff satisfied the procedural prerequisites to this lawsuit, as alleged
10   above (see paragraphs 24 to 46).
11   Protected Activity
12          144.   Plaintiff opposed, in good faith, the following unlawful employment
13   practices by Defendant per Title 41, Chapter 9, Article 4 of the ACRA:
14          a.     unequal pay/sex-based wage discrimination, which is prohibited by A.R.S.
15   §41-1463(B)(1), and
16          b.     discriminatory harassment and retaliation in response to protected activity,
17   which is prohibited by A.R.S. §§41-1463(B)(1), 41-1464(A).
18   Adverse Employment Actions
19          145.   Rantala subjected Plaintiff to prohibited discriminatory harassment and
20   retaliation under A.R.S. §41-1464(A) for opposing, in good faith, unequal pay/sex-based
21   wage discrimination prohibited by A.R.S. §41-1463(B)(1), by taking the following
22   adverse employment actions against Plaintiff,
23          a.     In response to Plaintiff’s good faith report of what she reasonably believed
24   to be unequal pay/sex-based wage discrimination by Rantala in violation of the EPA,
25   Title VII and ACRA, Rantala issued to Plaintiff, in swift succession, a Letter of Direction
26   centered on her Pay-Disparity Report, two (2) poor Evaluations that did not comply with
27   the requirements of Staff Policies or state law, and pre-Terminative Discipline founded
28   entirely on the invalid Evaluations;

                                                 34
 1          b.     In response to Plaintiff’s good faith report of what she reasonably believed
 2   to be discriminatory harassment and retaliation by Rantala in violation of Title VII and
 3   ACRA, the Designated Policymakers and their Confederates rejected Plaintiff’s EEO
 4   Complaint, forced Plaintiff out of an un-remediated hostile work environment with a
 5   stress-induced, serious medical condition, and imposed a rapid series of progressively
 6   more adverse employment actions against Plaintiff, culminating in Plaintiff’s
 7   constructive discharge and payment of liquidated damages to Defendant, and ending with
 8   a battle over Plaintiff’s final paycheck from Defendant.
 9   “But For” Causation; Rantala’s Adverse Employment Actions in Response to Plaintiff’s
     Pay-Disparity Report
10

11          146.   Plaintiff’s protected activity on December 9, 2019 was a substantial and

12   motivating factor in Rantala’s adverse employment actions against Plaintiff which would

13   not have occurred in the absence of Plaintiff reporting to HR Representative, Belmonte,

14   what she reasonably and in good faith believed to be unequal pay/sex-based wage

15   discrimination by Rantala in violation of the Equal Pay Act of 1963 (“EPA”) and/or Title

16   VII. This is evidenced by the following facts:

17          a.     There is a direct link between the Pay-Disparity Report and Rantala’s

18   adverse employment actions against Plaintiff. Indeed, the chief allegation Rantala makes

19   in the Letter of Direction against Plaintiff involves Plaintiff’s allegations in the Pay-

20   Disparity Report. Specifically, Defendant blames the pay disparity Plaintiff reported to

21   Belmonte for the Robotics class on Plaintiff’s “insubordination” in beginning to teach

22   the Robotics class before Rantala authorized her to do so when the Billing Code was

23   available for her to bill her work for that class.

24          b.     All of Rantala’s adverse employment actions against Plaintiff occurred on

25   the heels of Plaintiff’s Pay-Disparity Report, and in close proximity to that protected

26   activity. The Letter of Direction, which centered on Plaintiff’s protected activity, was

27   issued a mere three (3) days after Rantala learned of the Pay-Disparity Report. A week

28   later, Defendant issued two (2), poor Evaluations for Plaintiff in quick succession on

                                                  35
 1   December 20, 2019 and January 27, 2020, which was well ahead of the sixty (60)
 2   calendar days between evaluations mandated by state law (A.R.S. §15-537(F)(1)) and
 3   Staff Policies (Ex. 2 at 2), which instantly demoted Plaintiff from a “Highly Effective”
 4   to a “Developing” teacher and triggered the issuance of Pre-Terminative Discipline
 5   against Plaintiff.
 6          c.      All of Rantala’s adverse employment actions against Plaintiff breached
 7   Staff Policies, which means that they were not motivated by policy enforcement, but
 8   rather by Plaintiff’s Pay-Disparity Report. For example, the Letter of Direction, which
 9   centers on the Pay-Disparity Report, contravenes Staff Policies which prohibit
10   administrators from engaging in any form of harassment or discrimination against staff
11   members. [See Ex. 16 at 1; Ex. 17 at 1.] Rantala’s poor Evaluations of Plaintiff
12   contravene both the procedural and substantive requirements for staff performance
13   evaluations outlined in Staff Policies. [See Ex. 12 at 2; Ex. 2 at 2-4.] And, Rantala’s
14   invalid Evaluations of Plaintiff do not support Pre-Terminative Discipline against
15   Plaintiff under Staff Policies (Ex. 12 at 1-3; Ex. 2 at 2-4) or state law (A.R.S. §15-537).
16          147.    Rantala’s adverse employment actions against Plaintiff in response to her
17   protected activity would have dissuaded a reasonable employee from reporting unequal
18   pay/sex-based wage discrimination to Defendant.
19   “But For” Causation; the Designated Policymakers’ and their Confederates’ Adverse
     Employment Actions in Response to Plaintiff’s EEO Complaint
20

21          148.    Plaintiff’s protected activity on February 8, 2020 was a substantial and

22   motivating factor in the Designated Policymakers’ and their Confederates’ adverse

23   employment actions against Plaintiff which would not have occurred in the absence of

24   Plaintiff’s complaint of discriminatory harassment and retaliation by Rantala in violation

25   of Title VII. This is evidenced by the following facts:

26          a.      There is a direct link between the EEO Complaint and the Designated

27   Policymakers’ and their Confederates’ adverse employment actions against Plaintiff.

28   Indeed, the Designated Policymakers’ and their Confederates’ adverse employment

                                                 36
 1   actions against Plaintiff began with, and centered on, the EEO Complaint. Specifically,
 2   in breach of Staff Policies (Ex. 3 at 1), Eveleth and District Counsel: 1) chose not to
 3   investigate Plaintiff’s EEO Complaint at the time it was received or anytime thereafter;
 4   2) chose not to take any steps to ensure Plaintiff’s safety and security in the workplace
 5   in response to her express concerns about same in the EEO Complaint; and, 3) chose,
 6   instead, to immediately proceed with Rantala’s Pre-Terminative Discipline against
 7   Plaintiff, about which she had complained, without first considering, much less
 8   investigating, her EEO Complaint. [Id.]
 9          b.     All of the Designated Policymakers’ and their Confederates’ adverse
10   employment actions occurred on the heels of Plaintiff’s EEO Complaint, and in close
11   proximity to that protected activity. For example, three (3) days after the EEO Complaint
12   was filed, Eveleth questioned its validity, and Eveleth and the District Counsel chose not
13   to investigate it, or to take any steps to address Plaintiff’s concerns about her safety and
14   well-being in the workplace. A mere six (6) days after Plaintiff filed the EEO Complaint,
15   Eveleth and the District Counsel forced her out of the un-remediated hostile work
16   environment with a stress-induced, serious medical condition. And, from there, District
17   Counsel continued the discriminatory retaliation against Plaintiff with a rapid series of
18   progressively more adverse employment actions against Plaintiff, culminating in
19   Plaintiff’s constructive discharge and payment of liquidated damages to the Defendant a
20   mere thirty (30) days later, followed by a battle over the timing and amount of Plaintiff’s
21   final paycheck.
22          c.     All of the Designated Policymakers’ and their Confederates’ adverse
23   employment actions against Plaintiff breached Staff Policies, indicating that they were
24   not motivated by policy enforcement, but rather by Plaintiff’s EEO Complaint. For
25   example, the decision by Eveleth and District Counsel not to investigate the EEO
26   Complaint violated Staff Policies, which require the investigation of every complaint of
27   discrimination received by Defendant (Ex. 3 at 1). Likewise, the decision by Eveleth
28   and District Counsel not to take steps to remediate Plaintiff’s hostile work environment

                                                 37
 1   violated Staff Policies that preclude harassment which subjects an individual to
 2   “treatment or a school environment that is hostile or intimidating” because of gender,
 3   among other reasons (Ex. 16 at 1). Further, the decision by Eveleth and District Counsel
 4   to proceed with enforcement of the Pre-Terminative Discipline against Plaintiff, about
 5   which Plaintiff had complained, without first investigating the EEO Complaint, violated
 6   Staff Policies that: prohibit any form of harassment or discrimination against staff
 7   members (Id.; Ex. 17 at 1); and, require legitimate performance evaluations as a basis
 8   for Pre-Terminative Discipline (Ex. 12 at 1-3; Ex. 2 at 2-4).
 9          149.   The Designated Policymakers’ and their Confederates’ adverse
10   employment actions against Plaintiff in response to her protected activity would have
11   dissuaded a reasonable employee from reporting EEO violations, including
12   discriminatory harassment and retaliation, to the Defendant.
13   Damages
14          150.   As a direct and proximate result of the Designated Policymakers’ and their
15   Confederates’ misconduct alleged above, Plaintiff has suffered damages including, but
16   not limited to:
17          a.     emotional pain and suffering, inconvenience, mental anguish, loss of
18   enjoyment of life, and other non-pecuniary losses;
19          b.     unpaid and underpaid wages and benefits in relation to: her 2019/20
20   employment contract with the Defendant; the Robotics class; and, other before/after
21   school classes she would have taught;
22          c.     reductions and/or loss of medical and life insurance benefits;
23          d.     larger co-pays and medical deductibles;
24          e.     job-search expenses;
25          f.     $2,000 in liquidated damages paid to the Defendant;
26          g.     a reduction in her salary;
27          h.     attorney’s fees and costs.
28

                                                38
 1                                  PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in
 3   her favor and grant the following relief:
 4          A.      Enjoin the Defendant from engaging in any form of unequal pay/sex-based
 5   wage discrimination and discriminatory harassment and retaliation;
 6          B.      Order Defendant to:
 7          (i)     cease and desist from paying men and women working in the same school
 8   system different salaries for similar work;
 9          (ii)    require the Governing Board to establish a procedure that ensures that
10   wages which are reliant on the set-up of a Billing Code for billing and payment are,
11   nevertheless, paid timely by the Defendant, in accordance with the requirements of state
12   law;
13          (iii)   require the Governing Board to authorize the creation of a hotline for use
14   by any District employee or agent to report, officially or anonymously, a violation of
15   Staff Policies or any other unlawful and unethical behavior observed in the workplace to
16   the Governing Board or its designee;
17          (iv)    require the Governing Board to make provisions for all of Defendant’s
18   employees and/or agents to receive regular and recurring training on, the lawful
19   application and enforcement of Staff Policies including, but not limited to, the procedures
20   for: 1) filing a complaint of discrimination with Defendant; 2) investigating a complaint
21   of discrimination received by Defendant; and, 3) remedying any discrimination found;
22          (v)     require the Governing Board, for every complaint of discrimination
23   received by Defendant in whatever form (i.e., verbal or written) to: 1) receive written
24   notice of the complaint; 2) appoint a person or persons to investigate the complaint; and,
25   3) be apprized quarterly of the investigative findings and resolution of every complaint
26   of unequal pay or discrimination in any form received by Defendant during that period.
27

28

                                                   39
 1          (vi)     require the Governing Board to establish a procedure for disciplining
 2   District administrators who misapply or unlawfully enforce Staff Policies against
 3   subordinates;
 4          (vii)    require the Governing Board to establish a procedure whereby the
 5   Superintendent has the authority to place an employee(s) on paid leave pending the
 6   outcome of an investigation of a complaint of unequal pay or discrimination in any form;
 7   and,
 8          (viii) require the Governing Board to authorize and direct the Superintendent to
 9   oversee, audit, and enforce the Defendant’s non-discriminatory compensation policy.
10          C.       Award back pay and benefits to which Plaintiff would have been entitled
11   but for the Defendant’s unlawful retaliation;
12          D.       Award appropriate equitable relief and front pay in an amount to be
13   determined at trial to make Plaintiff whole and to compensate her for the monetary losses
14   she has suffered and continues to suffer because of the unlawful retaliation alleged in
15   this Complaint;
16          E.       Award compensatory damages to Plaintiff to fully compensate her for the
17   (i) injuries, pain and suffering and other non-pecuniary losses sustained, (ii) liquidated
18   damages paid, and (iii) out-of-pocket expenses incurred as a consequence of the
19   Defendant’s unlawful retaliation, pursuant to, and within the statutory limitations of
20   42 U.S.C. §1981(a);
21          F.       Award reasonable attorneys’ fees and costs incurred in this action;
22          G.       Award pre-judgment and post-judgment interest; and,
23          H.       Award such other relief as the court deems just and proper.
24                                            COUNT 3
             CONSTRUCTIVE DISCHARGE UNDER AEPA, §23-1501 et. seq.
25
                 IN VIOLATION OF ACRA, A.R.S. §§41-1401 et seq.
26
            151.     Plaintiff realleges and incorporates the allegations set forth in each of the
27
     preceding paragraphs as though fully set forth herein.
28

                                                   40
 1   Existing Employment Contract
 2          152.   Plaintiff had a written teaching contract with the Defendant for the period
 3   July 27, 2019 through May 27, 2020. [A true and correct copy of Plaintiff’s 2019/2020
 4   teaching contract with Defendant is attached hereto as Exhibit 18.]
 5   Discharge Under AEPA
 6          153.   On February 8, 2020, Plaintiff notified Eveleth, in writing, that a working
 7   condition exists that Plaintiff believes threatens her “safety and well-being at [her] work
 8   site,” and she is “in desperate need of assistance” because she is “being retaliated against
 9   and threatened by a school administrator.” [See Ex. 13.]
10          154.   Eveleth was authorized by the Governing Board to accept Plaintiff’s EEO
11   Complaint and to refer those claims to Marshall for investigation and appropriate action.
12          155.   At the time she filed the EEO Complaint with Eveleth, Plaintiff had been
13   the victim of a rapid series of progressively more adverse employment actions by Rantala
14   following her good faith Pay-Disparity Report. Plaintiff explained to Eveleth that she
15   was in desperate need of assistance to alleviate her hostile work environment and to
16   ensure her safety and well-being in the workplace. [Id.]
17          156.   During the relevant period, Plaintiff’s work environment was so
18   objectively difficult and unpleasant that a reasonable employee would have felt
19   compelled to resign had he/she found himself/herself in similar circumstances.
20          157.   Accordingly, Defendant was on written notice of Plaintiff’s “objectively
21   difficult or unpleasant working conditions to the extent that a reasonable employee would
22   feel compelled to resign” for more than thirty (30) days before Plaintiff resigned on
23   March 16, 2020, during which time the Designated Policymakers and their Confederates
24   did nothing to remediate her work environment or to end the discriminatory harassment
25   and retaliation against Plaintiff.
26          158.   To the contrary, the Designated Policymakers and their Confederates
27   compounded the discriminatory harassment and retaliation with their additional, rapid
28   and progressively more adverse employment actions against Plaintiff culminating in

                                                 41
 1   Plaintiff’s constructive discharge on March 16, 2020 and payment of $2,000 in liquidated
 2   damages to Defendant to avoid the other infeasible alternatives posed by District Counsel
 3   in a final ultimatum. Those alternatives were: return to an un-remediated hostile work
 4   environment; establish approved grounds for indefinite, unpaid FMLA leave, through
 5   the end of her 2019/2020 teaching contract, thereby forfeiting her right to work and to
 6   receive the compensation and benefits promised her under that contract; or be found to
 7   have abandoned her teaching contract and suffer the resulting stigma and serious
 8   disciplinary consequences from the ASBE.
 9   Wrongful Discharge in Violation of ACRA
10          159.   Plaintiff was constructively discharged by the Defendant, before the end of
11   her teaching contract, in retaliation for engaging in protected activity under the EPA,
12   Title VII and the ACRA as alleged in paragraphs 130 to 138 and 144 to 150 above, which
13   is a violation of the ACRA. A.R.S. §23-1501(A)(3)(b)(i).
14          160.   Plaintiff timely exhausted her administrative remedies under ACRA, as
15   alleged in paragraphs 24 to 46 above.
16   Damages
17          161.   As a direct and proximate result of the Designated Policyholders’ and their
18   Confederates’ misconduct alleged above, Plaintiff has suffered damages including, but

19   not limited to:
            a.     emotional pain and suffering, inconvenience, mental anguish, loss of
20
     enjoyment of life, and other non-pecuniary losses;
21
            b.     unpaid and underpaid wages and benefits in relation to: her 2019/20
22
     employment contract with the Defendant; the Robotics class; and, other before/after
23   school classes she would have taught;
24          c.     reductions and/or loss of medical and life insurance benefits;
25          d.     larger co-pays and medical deductibles;

26          e.     job-search expenses;
            f.     $2,000 in liquidated damages paid to the Defendant;
27
            g.     a reduction in her salary;
28
            h.     attorney’s fees and costs.
                                                42
 1                                  PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in
 3   her favor and grant the following relief:
 4          A.      Enjoin the Defendant from engaging in any form of unequal pay/sex-based
 5   wage discrimination and discriminatory harassment and retaliation;
 6          B.      Order Defendant to:
 7          (i)     cease and desist from paying men and women working in the same school
 8   system different salaries for similar work;
 9          (ii)    require the Governing Board to establish a procedure that ensures that
10   wages which are reliant on the set-up of a Billing Code for billing and payment are,
11   nevertheless, paid timely by the Defendant, in accordance with the requirements of state
12   law;
13          (iii)   require the Governing Board to authorize the creation of a hotline for use
14   by any District employee or agent to report, officially or anonymously, a violation of
15   Staff Policies or any other unlawful and unethical behavior observed in the workplace to
16   the Governing Board or its designee;
17          (iv)    require the Governing Board to make provisions for all of Defendant’s
18   employees and/or agents to receive regular and recurring training on, the lawful
19   application and enforcement of Staff Policies including, but not limited to, the procedures
20   for: 1) filing a complaint of discrimination with Defendant; 2) investigating a complaint
21   of discrimination received by Defendant; and, 3) remedying any discrimination found;
22          (v)     require the Governing Board, for every complaint of discrimination
23   received by Defendant in whatever form (i.e., verbal or written) to: 1) receive written
24   notice of the complaint; 2) appoint a person or persons to investigate the complaint; and,
25   3) be apprized quarterly of the investigative findings and resolution of every complaint
26   of unequal pay or discrimination in any form received by Defendant during that period.
27

28

                                                   43
 1          (vi)     require the Governing Board to establish a procedure for disciplining
 2   District administrators who misapply or unlawfully enforce Staff Policies against
 3   subordinates;
 4          (vii)    require the Governing Board to establish a procedure whereby the
 5   Superintendent has the authority to place an employee(s) on paid leave pending the
 6   outcome of an investigation of a complaint of unequal pay or discrimination in any form;
 7   and,
 8          (viii) require the Governing Board to authorize and direct the Superintendent to
 9   oversee, audit, and enforce the Defendant’s non-discriminatory compensation policy.
10          C.       Award back pay and benefits to which Plaintiff would have been entitled
11   but for the Defendant’s unlawful retaliation;
12          D.       Award appropriate equitable relief and front pay in an amount to be
13   determined at trial to make Plaintiff whole and to compensate her for the monetary losses
14   she has suffered and continues to suffer because of the unlawful retaliation alleged in
15   this Complaint;
16          E.       Award compensatory damages to Plaintiff to fully compensate her for the
17   (i) injuries, pain and suffering and other non-pecuniary losses sustained, (ii) liquidated
18   damages paid, and (iii) out-of-pocket expenses incurred as a consequence of the
19   Defendant’s unlawful retaliation, pursuant to, and within the statutory limitations of
20   42 U.S.C. §1981(a);
21          F.       Award reasonable attorneys’ fees and costs incurred in this action;
22          G.       Award pre-judgment and post-judgment interest; and,
23          H.       Award such other relief as the court deems just and proper.
24                                            COUNT 4
                     VIOLATION OF THE FOURTEENTH AMENDMENT
25
                     RIGHT TO DUE PROCESS OF LAW, 42 U.S.C. §1983
26
            162.     Plaintiff realleges and incorporates the allegations set forth in each of the
27
     preceding paragraphs as though fully set forth herein.
28

                                                   44
 1   Constitutionally-Protected Property Right
 2          163.   At all times material to this action, Plaintiff had a constitutionally-
 3   protected property right in her continued employment with the Defendant under the terms
 4   of her 2019/2020 teaching contract with the Defendant.
 5          164.    State statutes, A.R.S. §§15-536, 15-539, expressly protect certificated,
 6   probationary Plaintiffs who have an unexpired teaching contract with the Defendant from
 7   termination without cause.
 8   Deprivation of Protected Property Right without Due Process
 9          165.   As a public employee with a constitutionally-protected right in her
10   continued employment, Plaintiff was entitled to some form of process prior to being
11   constructively discharged from her employment.
12          166.   Generally, due process requires that an employee facing termination
13   receive “oral or written notice of the charges against him, an explanation of the
14   employer’s evidence, and an opportunity to present [her] side of the story.” Cleveland
15   Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985).
16          167.   Here, Pre-Terminative Discipline was delivered to Plaintiff by email, in
17   violation of the service requirements of state-law (A.R.S. §15-539(E)) and Staff Policies
18   (Ex. 1 at 2), and without affording Plaintiff an opportunity to present her side of the story,
19   in accordance with her due process rights under Staff Policies (Id. at 3-4).
20          168.   Then Plaintiff was constructively discharged on March 16, 2020, in the
21   midst of her 2019/2020 teaching contract with the Defendant, without notice or a
22   pretermination hearing.
23          169.   In the public employment context, “[t]he need for some form of
24   pretermination hearing…is evident from a balancing of the competing interests at stake.”
25   Loudermill, 470 U.S. at 542. The employee has a significant interest in retaining
26   employment, the government has an interest in expeditiously removing unsatisfactory
27   employees and avoiding administrative burdens, and both have an interest in preventing
28   an erroneous termination. Id. at 542-43. “[S]ome opportunity for the employee to

                                                  45
 1   present [her] side of the case is recurringly of obvious value in reaching an accurate
 2   decision.” Id. at 543.
 3          170.   Plaintiff was not afforded those due process rights before she was
 4   constructively discharged by the Defendant.
 5   Acting Under Color of State Law and with Deliberate Indifference
 6          171.   Defendant, was acting jointly and in concert with its Designated
 7   Policymakers and their Confederates, and under color of state law, when it deprived
 8   Plaintiff of her constitutionally-protected property right in her continued employment
 9   with the Defendant without due process, in violation of the Fourteenth Amendment.
10          172.   These violations were the consequence of Defendant’s decisions, made by
11   and through its Designated Policymakers and their Confederates acting at the direction
12   of, and with the authorization, ratification, and consent of, the Governing Board and
13   within the course and scope of their employment.
14          173.   These violations were also the consequence of the Governing Board’s
15   policies of inadequate training and supervision of its Designated Policymakers and their
16   Confederates in the lawful application and enforcement of its Staff Policies.
17          174.   The Governing Board knew that the Staff Policies were crafted to, among
18   other things, define, protect, and preserve the due process and civil rights of District staff.
19          175.   The Governing Board also knew from past history that those Staff Policies
20   had been misapplied and unlawfully enforced by the Designated Policymakers and their
21   Confederates in a manner that denied staff members’ their due process rights.
22          176.   Therefore, the Governing Board’s failure to make provisions for its
23   Designated Policymakers and their Confederates to be adequately, regularly, and
24   recurringly trained and supervised in the lawful application and enforcement of its Staff
25   Policies amounted to deliberate indifference to the likelihood that its staff members’ due
26   process rights would be violated by its Designated Policymakers’ and their Confederates’
27   unlawful application and enforcement of those Staff Policies.
28

                                                   46
 1   Causation
 2          177.    As a result of the Designated Policymakers’ and their Confederates’
 3   unlawful application and enforcement of Staff Policies, Plaintiff has been deprived of
 4   her property right in her 2019/2020 teaching contract with Defendant without due
 5   process of law, in violation of the Fourteenth Amendment.
 6          178.    As a result of the Governing Board’s policies of inadequate training and
 7   supervision of its Designated Policymakers and their Confederates in the lawful
 8   application and enforcement of Staff Policies, Plaintiff has been deprived of her property
 9   rights in her 2019/2020 teaching contract with Defendant without due process of law, in
10   violation of the Fourteenth Amendment.
11   Damages
12          179.    As a direct and proximate result of the misconduct of the Governing Board
13   and its Designated Policymakers and their Confederates alleged above, Plaintiff has
14   suffered damages including, the loss of wages and benefits under her 2019/2020 teaching
15   contract, for which she is entitled to compensatory damages.
16                                    PRAYER FOR RELIEF
17          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in
18   her favor and grant the following relief:
19          A.      Declare that Plaintiff was entitled to notice and a pre-termination hearing
20   prior to her constructive discharge on March 16, 2020, in the midst of her 2019/2020
21   teaching contract with Defendant;
22          B.      Enjoin Defendant from imposing the Pre-Terminative Discipline on
23   Plaintiff, which was issued without affording Plaintiff the due process required by Staff
24   Policies;
25          C.      Order Defendant to: 1) remove the Pre-Terminative Discipline from
26   Plaintiff’s official personnel file for the District; and, 2) return Plaintiff’s classifications
27   in the District back to what they were before the Pre-Terminative Discipline was
28   improperly imposed on Plaintiff, as follows:

                                                   47
                                   VERIFICATJON
     I, Brooke Schneider, do state and swear under penalty of perjury, and as
permitted by 28 U.S.C. § 1746, as follows:
     I am the Plaintiff in this action.      I have read the foregoing Verified Civil
Complaint for Title VU and State-Law Retaliation; Section 1983 Deprivation of Due
Process Rights; and, Constructive Discharge, and to the best of my knowledge,
information and belief, the facts set forth in the pleading are true and accurate.
     I declare under penalty of perjury that the foregoing is true and correct


     Executed on        �/0 /:2.a21.
                           r             By:l>d)lf�
                                               Brooke Schneider




                                       49
EXHIBIT 1
GCQF
DISCIPLINE, SUSPENSION, AND
DISMISSAL OF
PROFESSIONAL STAFF MEMBERS
Categories of Misconduct

Certificated staff members may be disciplined for infractions that include, but are not limited to,
the following categories:

      A. Engaging in unprofessional conduct.

      B. Committing fraud in securing appointment.

      C. Exhibiting incompetency in their work.

      D. Exhibiting inefficiency in their work.

      E. Exhibiting improper attitudes.

      F. Neglecting their duties.

      G. Engaging in acts of insubordination.

      H. Engaging in acts of child abuse or child molestation.

      I. Engaging in acts of dishonesty.

      J. Being under the influence of alcohol while on duty.

      K. Engaging in the illicit use of narcotics or habit-forming drugs.

      L. Being absent without authorized leave.

      M. Engaging in discourteous treatment of the public.

      N. Engaging in improper political activity.

      O. Engaging in willful disobedience.

      P. Being involved in misuse or unauthorized use of school property.

      Q. Being involved in excessive absenteeism.

      R. Carrying or possessing a weapon on school grounds unless they are peace officers or
      have obtained specific authorization from the appropriate school administrator.

Statutory Requirements

Certificated staff members disciplined under A.R.S. 15-341, A.R.S. 15-539, or other applicable
statutes:
      A. May not be suspended with or without pay for a period exceeding ten (10) school days
      under A.R.S. 15-341.

      B. May be suspended without pay for a period of time greater than ten (10) school days
      or dismissed under A.R.S. 15-539.

      C. Shall be disciplined under procedures that provide for notice, hearing, and appeal,
      subject to the requirements of A.R.S. 15-341 or A.R.S. 15-539, whichever is appropriate.

      D. Shall, if disciplined under A.R.S. 15-539 or other applicable statutes, excluding
      A.R.S. 15-341, receive notice in writing served upon the certificated staff member
      personally or by United States registered or certified mail addressed to the employee's
      last-known address. A copy of charges specifying instances of behavior and the acts of
      omissions constituting the charge(s), together with a copy of all applicable statutes, shall
      be attached to the notice.

      E. Shall have the right to a hearing in accordance with the following:

            1. Suspension under A.R.S. 15-341. The supervising administrator will schedule a
            meeting not less than two (2) days nor more than ten (10) days after the date the
            certificated staff member receives the notice.

            2. Dismissal or dismissal with suspension included under A.R.S. 15-539. A
            certificated staff member's written request for a hearing shall be filed with the Board
            within ten (10) days after service of notice. The filing of a timely request shall
            suspend the imposition of a suspension without pay or a dismissal pending
            completion of the hearing.

General Provisions for Discipline
Under A.R.S. 15-341

General provisions for discipline are as follows:

      A. Informal consultation. Nothing contained herein will limit a supervising administrator's
      prerogative to engage in informal consultation with a certificated employee to discuss
      matters of concern related to the employee's performance, conduct, et cetera; however,
      when it is apparent that disciplinary action toward a certificated employee is likely to
      become a part of the certificated staff member's personnel record as permitted by
      A.R.S. 15-341, the procedures outlined herein shall be followed.

      B. Persons authorized to impose discipline. Any supervising administrator who is the
      immediate or primary supervisor of a certificated staff member is authorized to impose a
      penalty or penalties, short of dismissal. Only the Board may dismiss a certificated staff
      member.

      C. Notice. Any person who is required by this policy to give written notice to any other
      person affected by this policy may do so by any means reasonably calculated to give the
      recipient actual knowledge of the notice within a reasonable amount of time. When time
      is calculated from the date a notice is received, the notice is deemed to be received on the
      date it is hand delivered or three (3) calendar days after it is placed in the mail.

      D. Administrative discretion. In adopting these policies and procedures, it is the intention
      of the District that they be interpreted and applied in a reasonable fashion. The policies
     and regulations are not intended to restrict or eliminate the discretion traditionally afforded
     to supervising administrators to determine whether discipline is appropriate. Supervising
     administrators are therefore directed to continue to use reasonable discretion
     in determining whether a particular alleged violation merits discipline.

     E. Right not to impose discipline. The District reserves the right not to discipline a
     certificated staff member for conduct that violates this policy.

     F. Definition of work days. For the purposes of this policy, a work day is any day that the
     District's central administrative office is open for business.

     G. Additional reasons for discipline. A certificated staff member may be disciplined for
     conduct that has occurred but that, at or near the time of misconduct, was not the subject
     of or identified as a reason for a specific proceeding under this policy.

Procedure for Discipline
Under A.R.S. 15-341

The following procedures will be used to impose any discipline that 1) shall become a part of the
certificated staff member's personnel record and 2) is permitted under A.R.S. 15-341:

Step 1 - Notice:

     A. Upon the supervising administrator's determination of the existence of cause to impose
     discipline, the supervising administrator shall notify the certificated staff member of intent
     to impose discipline. The notice shall be in writing and shall be delivered in person or by
     first-class mail. The notice shall include the following:

            1. The conduct or omission on the part of the certificated staff member that
            constitutes the reason for discipline.

            2. A scheduled meeting time between the supervising administrator and the
            certificated staff member. Such meeting shall be scheduled not more than ten (10)
            working days after the date the certificated staff member receives the notice.

            3. A statement of the disciplinary action the supervising administrator intends to
            impose, including, if applicable, the number of days of suspension with or without
            pay.

            4. Copies of any available relevant documentation, at the discretion of the
            supervising administrator.

Step 2 - Discipline Hearing:

     A. At the hearing, the supervising administrator shall discuss with the certificated staff
     member the conduct that warrants disciplinary action and shall provide the certificated staff
     member with any appropriate evidence and a copy of relevant documentation if not
     previously provided.

     B. The supervising administrator shall conduct the hearing in an informal manner, without
     adherence to the rules of evidence and procedure required in judicial proceedings.
Step 3 - Decision (in writing):

      At the hearing, or within ten (10) working days following the hearing, the supervising
      administrator shall, in writing, inform the certificated staff member of the decision. If the
      decision is to impose discipline, written notice of the discipline shall be enclosed. The
      written notice of the decision shall state that a copy of the notice, decision, and a record of
      the disciplinary action shall be placed in the certificated staff member's personnel file and
      shall specify the date the discipline shall be imposed unless the certificated staff
      member files a written request for appeal within five (5) working days after the decision is
      delivered to the certificated staff member. If the certificated staff member requests an
      appeal of the decision, the imposition of any discipline shall be suspended pending the
      outcome of the appeal.

Step 4 - Appeal:

      Discipline imposed may be appealed at the next organizational level, in writing, to the
      appropriate assistant superintendent or the Superintendent. Only when the discipline is
      determined by the Superintendent shall the appeal be to the Board, which, at its discretion,
      may appoint a hearing officer. The appeal shall contain a brief statement of the reasons
      why the certificated staff member believes the administrator's decision is incorrect. Appeal
      is limited to one (1) organizational level above the level of the supervising
      administrator who imposed the discipline.

The appeal shall specifically describe the part of the determination with which the certificated
staff member disagrees:

      A. Determination was founded upon error of construction or application of any pertinent
      regulations or policies.

      B. Determination was unsupported by any evidence as disclosed by the entire record.

      C. Determination was materially affected by unlawful procedure.

      D. Determination was based on violation of any statutory or constitutional right.

      E. Determination was arbitrary and capricious.

      F. The penalty was excessive.

The supervising administrator, the Superintendent, or, when appropriate, the Board or the
Board-appointed hearing officer may, at the conclusion of the appeal, uphold the discipline,
modify the decision, or refer the matter back to the level from which it was appealed for rehearing
and additional information. Such decision, along with specific direction as to the effective date
of any discipline, shall be communicated to the certificated staff member within a reasonable
amount of time following the appeal, not to exceed seven (7) working days.

The assigned hearing officer shall, by use of a mechanical device, make a record of the appeal
hearing.

This policy, under A.R.S. 15-341, does not apply to dismissal of a certificated staff member
except to the extent that the Board may find, subsequent to dismissal proceedings, that a lesser
form of discipline as set forth in this policy should be imposed.
Not all administrative actions regarding a certificated staff member are considered "discipline,"
even though they may involve alleged or possible violations by the certificated staff
member. This policy addresses only discipline and has no application to any of the following:

     A. The certificated staff member evaluation procedure or the resulting evaluations as they
     pertain to the adequacy of the certificated staff member's classroom performance.

     B. Letters or memorandums directed to a certificated staff member containing directives
     or instructions for future conduct.

     C. Counseling of a certificated staff member concerning expectations of future conduct.

     D. Nonrenewal of a contract of a certificated staff member employed by the District for
     less than the major portion of three (3) consecutive school years (noncontinuing
     certificated staff member).

General Provisions for Suspension
Without Pay or Dismissal Under
A.R.S. 15-539

Step 1 - Notice:

     A. The Governing Board, except as otherwise provided by A.R.S. 15-539, shall upon
     receipt of a written statement of charges from the Superintendent that cause exists for the
     suspension of a certificated teacher without pay for a period longer than ten (10) school
     days or dismissal, shall give notice to the teacher of the Board's intention to suspend
     without pay or dismiss the teacher at the expiration of ten (10) days from the date of service
     of the notice.

            1. If charges presented to the Board for dismissal of a certificated person allege
            immoral conduct, the charge or a resignation involving such charges shall be
            reported to the Department of Education.

            2. Whenever the statement of charges by the Superintendent allege immoral or
            unprofessional conduct as the cause for dismissal, the Board may adopt a resolution
            to file a complaint with the State Department of Education. Pending disciplinary
            action by the State Board, the certificated teacher may be reassigned by the
            Superintendent or the Governing Board may place the teacher on administrative
            leave and give notice to the teacher of the administrative leave of absence pursuant
            to A.R.S. 15-540.

            3. As used in this policy, immoral conduct means any conduct that is contrary to the
            moral standards of the community and that reflects an unfitness to perform the duties
            assigned to the certificated staff member.

     B. The Governing Board, upon adoption of a written statement charging a certificated
     teacher with cause for suspension without pay or dismissal, may immediately place the
     teacher on administrative leave of absence and give the teacher notice of the
     administrative leave of absence.

     C. Written notice of the administrative leave of absence shall be served on the teacher
     personally or by United States registered mail addressed to the teacher at the teacher's
     last known address.
Step 2 – Hearing for Suspension Without
Pay or Dismissal:

     A. The Governing Board shall decide whether to hold a hearing on the dismissal or
     suspension of a certificated teacher without pay for a period of time longer than ten (10)
     days as provided in A.R.S. 15-541.

           The Governing Board provides, by policy, that all hearings conducted pursuant to
           this section shall be conducted before a hearing officer.

     B. The Board shall designate a hearing officer to:

           1. hold the hearing,

           2. hear the evidence,

           3. prepare a record of the hearing, and

           4. issue a recommendation to the Board for action.

     C. If the parties cannot mutually agree on a hearing officer, a hearing officer shall be
     selected by the Governing Board from a list provided by the State Department of Education
     or the American Arbitration Association.

     D. A hearing held pursuant to A.R.S. 15-541 may not be conducted by any hearing officer
     having a personal interest which would conflict with the hearing officer's objectivity in the
     hearing.

     E. The hearing shall be held:

           1. not less than fifteen (15) days, nor

           2. not more than thirty (30) days.

           3. after the request is filed, unless all parties to the hearing mutually agree to a
           different hearing date.

     F. Notice of the time and place of the hearing shall be given to the teacher not less than
     three (3) days before the date of the hearing.

     G. The teacher may request that the hearing be conducted in public or private.

     H. The Governing Board shall provide any officer, appointee, or employee to be
     considered or discussed at a meeting with written notice of the executive session as is
     appropriate but not less than twenty-four (24) hours for the officer, appointee, or employee
     to determine whether the discussion or consideration should occur at a public meeting.

     I. At the hearing the teacher may appear in person and by counsel, if desired, and may
     present any testimony, evidence or statements, either oral or in writing, in the teacher's
     behalf.

     J. An official record of the hearing, including all testimony recorded manually or by
     mechanical device, and exhibits shall be prepared by the Governing Board or the hearing
     officer.
      K. The teacher who is the subject of the hearing may not request that the testimony be
      transcribed unless the teacher agrees in writing to pay the actual cost of the transcription.

      L. Within ten (10) days after a hearing conducted by a hearing officer, the hearing officer
      shall:

            1. determine whether there existed good and just cause for the notice of dismissal
            or suspension; and

            2. affirm or withdraw the notice of dismissal or suspension.

      M. Within ten (10) days after a hearing conducted by a hearing officer, the hearing officer
      shall:

            deliver a written recommendation to the Governing Board to the Governing Board
            that includes findings of fact and conclusions.

      N. Parties to the hearing have the right to object to the findings of the hearing officer and
      present oral and written arguments to the Governing Board.

      O. The Governing Board has an additional ten (10) days to determine whether good and
      just cause existed for the notice of dismissal or suspension and shall render its decision
      accordingly, either affirming or withdrawing the notice of suspension or dismissal.

            Good and just cause does not include religious or political beliefs or affiliations
            unless they are in violation of the oath of the teacher.

Additional Provisions
and Conditions

During the pendency of a hearing, neither the certificated staff member nor the supervising
administrator shall contact the Superintendent or a Board member to discuss the merits of the
supervising administrator's recommendation or charges and proposed discipline except as
provided by this policy. No attempt shall be made during such period to discuss the merits of
the charges with the person designated to act as hearing officer.

The Governing Board shall keep confidential the name of a student involved in a hearing for
dismissal, discipline, or action on a teacher's certificate, with exceptions as noted in A.R.S. 15-
551.

Amendments. The District reserves the right to amend this policy in any way at any time. Any
amendment shall have prospective application only.

Severability. If any provision of this policy is held to be invalid for any reason, such action shall
not invalidate the remainder of this policy. If any provision of this policy conflicts with any
provisions in any other policies adopted by the District, the provisions of this policy shall prevail.

Teachers Working Under a
Short-Term Certification

A teacher who holds a teaching intern certificate, an emergency teaching certificate or another
type of nonstandard certificate, that is valid for one (1) year or less, may be dismissed by the
Board effective ten (10) days after delivery of the notice of dismissal to the teacher without
complying with the requirements of A.R.S. conditions found in 15-537, 15-538, or 15-
541. Notice of the Board’s authority to dismiss pursuant to this shall be included in each
teacher's contract.

Adopted: November 13, 2018

LEGAL REF.:
A.R.S.
13-2911
15-153
15-203
15-341
15-342
15-350
15-503
15-507
15-508
15-514
15-536
15-538
15-538.01
15-538.02
15-539
15-540
15-541
15-542
15-543
15-549
15-551
41-770

CROSS REF.:
DKA - Payroll Procedures/Schedules
GCJ - Professional Staff Noncontinuing and Continuing Status
GCO - Evaluation of Professional Staff Members
EXHIBIT 2
GCO-RA
REGULATION

EVALUATION OF PROFESSIONAL
STAFF MEMBERS


Purpose

The following statements list the purpose for the teacher evaluation system:

      ● The primary objectives of the teacher evaluation are to assess the quality of
      instruction and to bring about improvement.

      ● The evaluation system measures the effectiveness of the teacher in meeting the
      criteria established by the District, school, and individual teacher.

      ● The evaluation system provides information for administrative decision making
      concerning continuation, nonrenewal, and/or termination of contract.

Definitions

The following definitions apply in the Scottsdale Unified School District No. 48:

      ● Probationary Teacher:

              ■ A certificated teacher who has not been employed by the School District for the
              major portion of three (3) consecutive school years; or

              ■ A certificated teacher who is currently a continuing teacher as defined in
              A.R.S. 15-538.01 but who has been designated after an evaluation conducted
              according to the requirements pursuant to A.R.S. 15-537 in the lowest performance
              classification for the current school year shall become a probationary teacher as
              defined in A.R.S. 15-536 for the subsequent school year and shall remain a
              probationary teacher until that teacher's performance classification is designated in
              either of the two highest performance classifications.

      ● Continuing Teacher - A certificated teacher who has been employed by the School
      District for the major portion of three (3) consecutive school years and who has not been
      designated in the lowest performance classification for the previous school year or who
      has not regained continuing status after being designated as a probationary teacher
      pursuant to A.R.S. 15-538.01(C).

      ● Major Portion of a School Year [A.R.S. 15-501.05] - Major portion of a school year
      means full-time employment for fifty-one percent (51%) of the school days in which school
      is in session, except that a certificated teacher is not deemed to have completed the major
      portion of the third school year of three (3) consecutive years of employment until the end
      of the third school year.
Personnel to be Evaluated

All certificated instructional personnel are evaluated, including teachers, librarians, instructional
specialists, and counselors. Nurses are also evaluated.

Teachers are classified as Probationary or Continuing. Probationary teachers are all certificated
teachers who have not been employed by the School District for more than a major portion of
three (3) consecutive school years and as per statute must be evaluated two (2) times per
year. Continuing teachers are all certificated teachers who have been employed by the School
District for more than a major portion of three (3) consecutive school years and as per statute
must be evaluated one (1) time per year.

Evaluators. Qualified evaluators as identified by the Governing Board are as follows:

      ● All certificated administrators who have received training and demonstrated skill as
      required by the District and State to assure the following knowledge:

            ■ Knowledge of policies, laws, rules, related to evaluation.

            ■ Knowledge of effective evaluation process.

            ■ Knowledge of District evaluation system.

            ■ Inter-rater reliability on the teacher evaluation system. (Reliable and consistent
            evaluation)

      ● Pursuant to A.R.S. 15-537(B)(4), if the principal of a school is designated in the lowest
      performance classification, a teacher may request to have the District assign an alternate
      qualified evaluator.

Steps in the process of evaluation:

      ● Prior to September 30, personnel shall be informed about the evaluation system, the
      purposes, the criteria, and the respective roles of those involved.

      ● A Professional Growth Plan shall be written annually by the teacher, and a self-
      evaluation on the progress of the goals shall be included in the final evaluation report.

      ● Formal observations shall be conducted. A formal observation is one which is followed
      by specific written or oral feedback (which may be provided in an electronic format) to the
      teacher. Observations may be either announced or unannounced. The teacher has the
      option to schedule at least one (1) of these two (2) observations with the evaluator.

            ■ Number of observations. There will be a minimum of two (2) formal observations
            per evaluation. There shall be at least sixty (60) calendar days between the first and
            last observations.

            ■ Duration of observations. The duration of a formal observation shall be a
            complete and uninterrupted lesson by a qualified evaluator. A complete and
            uninterrupted lesson is established when:

                  ⇒ A clear beginning can be identified (evaluator can identify an objective
                  being proposed, implicitly or explicitly).
                 ⇒ Content tied to the objective has been delivered.

                 ⇒ Formal or informal assessment has occurred (check for understanding).

                 ⇒ The observation is at least twenty (20) minutes in length.

           ■ Written or oral feedback shall follow each formal observation within ten (10)
           working days to assure each employee the opportunity to receive and react to
           observations, judgments, and recommendations. If the evaluator determines an
           area of concern or need following a formal observation, the evaluator must have a
           face-to-face conference with the teacher.

           ■ The requirement of a second classroom observation for a continuing teacher
           whose teaching performance based on the first classroom observation places the
           teacher in one (1) of the two (2) highest performance classifications for the current
           school year is waived, unless the teacher requests a second observation.

           ■ Observations and Improvement Plans. If after one (1) formal observation a
           teacher is found to be developing in two (2) areas using the District evaluation
           assessment tool, or a continuing teacher is found to be inadequate using the District
           evaluation assessment tool and not currently on an improvement plan, an
           improvement plan shall be developed. An improvement plan shall provide the
           teacher with a minimum of thirty (30) days to demonstrate improvement. A minimum
           of one (1) observation at least thirty (30) calendar days after the issuance of an
           improvement plan may be used to determine whether the teacher has corrected
           inadequacies and has demonstrated adequate classroom performance. An
           observation shall not be conducted within two (2) instructional days of any scheduled
           period in which school is not in session for one (1) week or more.

           ■ Preliminary Notice of Inadequacy of Classroom Performance. If after one (1)
           formal observation a teacher's classroom performance is inadequate, as defined in
           Governing Board Policy GCO, the teacher shall be placed on a remediation plan and
           shall be provided with a preliminary notice of inadequacy of classroom
           performance. If the teacher is a continuing teacher, they shall be placed on an
           improvement plan prior to being placed on a remediation plan with preliminary notice
           of inadequacy of classroom performance.

           ■ Observations, Remediation Plans, and Preliminary Notice of Inadequacy of
           Classroom Performance. A remediation plan shall provide the teacher with a
           minimum of forty-five (45) instructional days following a preliminary notice of
           inadequacy of classroom performance to demonstrate adequacy. At least one (1)
           formal observation following the issuance of a preliminary notice of inadequacy of
           classroom performance must be conducted to determine whether the teacher has
           corrected inadequacies and has demonstrated adequate classroom performance. If
           only one (1) formal observation is conducted, it must be conducted at the conclusion
           of the remediation plan. An observation shall not be conducted within two (2)
           instructional days of any scheduled period in which school is not in session for one
           (1) week or more.

Evaluation program. The specific format for the teacher evaluation system will be developed
in compliance with Policy GCO and this regulation under the leadership of the Superintendent.
Administrators and Psychologists

Continuous evaluation of all aspects of the total educational program, including student
progress, personnel, curriculum, and facilities, will include a formal process of evaluating all
certificated administrators and psychologists. The purpose of this evaluation shall be the
improvement of the quality of the educational program in the District. The evaluation will be a
cooperative procedure, with the evaluator and the evaluatee having full knowledge of the criteria,
process, and results.

The following statements give more specific purposes for evaluation:

      ● Evaluations determine how well the objectives held by the school and District are being
      carried out. The success of the educational program is dependent upon many factors,
      which include the quality of classroom instruction, student evaluation, supervision, and
      administration.

      ● Evaluations provide the basis for motivation and for self-improvement, permitting
      administrative personnel to be aware of strengths and weaknesses in order to improve the
      operation of the District's programs.

The specific format for the evaluation system for certificated administrators and psychologists
will be developed under the leadership of the Superintendent.

Contract Renewal

On or before May 15 the Board shall offer a contract for the next school year to each certificated
administrator and psychologist whose contract is in its last year, unless on or before April 15 the
Board, a member of the Board acting on behalf of the Board, or the Superintendent gives notice
to the administrator or psychologist of the Board's intention not to offer a new contract.

LEGAL REF.:
A.R.S.
15-503
15-536
15-537
15-538
15-539
15-540
15-541
15-544
15-549
EXHIBIT 3
GBA-R ©
REGULATION

EQUAL EMPLOYMENT OPPORTUNITY


Compliance Officer

The Superintendent shall appoint the compliance officer. Any person who feels unlawfully
discriminated against or to have been the victim of unlawful discrimination by an agent or
employee of the District or who knows of such discrimination against another person should file
a complaint with the Superintendent's office. If the Superintendent is the one alleged to have
unlawfully discriminated, the complaint shall be filed with the President of the Board.

Complaint Procedure

The District is committed to investigating each complaint and to taking appropriate action on all
confirmed violations of policy. The compliance officer shall investigate and document complaints
filed pursuant to this regulation as soon as reasonable. In investigating the complaint, the
compliance officer will maintain confidentiality to the extent reasonably possible. The
compliance officer shall also investigate incidents of policy violation that are raised by the
Governing Board, even though no complaint has been made.

If after the initial investigation the compliance officer has reason to believe that a violation of
policy has occurred, the compliance officer shall determine whether or not to hold an
administrative hearing and/or to recommend bringing the matter before the Board.

If the person alleged to have violated policy is a teacher or an administrator, the due process
provisions of the District's Policy GCQF shall apply, except that the supervising administrator
may be assigned to conduct the hearing. In cases of serious misconduct, dismissal or
suspension proceedings in accordance with A.R.S. 15-539 et seq., may be initiated.

If the person alleged to have violated policy is a support staff employee, the compliance officer
may follow due process and impose discipline under Policy GDQD if the evidence so
warrants. The compliance officer also may recommend a suspension without pay, recommend
dismissal, or impose other appropriate discipline.

If the person alleged to have violated policy is a student, the Superintendent may impose
discipline in accordance with Policies JK and JKD.

If the compliance officer's investigation reveals no reasonable cause to believe policy has been
violated, the Superintendent shall so inform the complaining party in writing.
EXHIBIT 4
EXHIBIT 5
AUER LAW FIRM PLLC


                                       June 23, 2021

Gladys Wagoner, Board Secretary
8500 E. Jackrabbit Road
Scottsdale, Arizona 85250

Lori Bird, General Counsel
Scottsdale Unified School District
8500 E. Jackrabbit Road
Scottsdale, Arizona 85250

       Re:      Notice of Claim Pursuant to A.R.S. §12-821.01

To the authorized delegate for service of process on behalf of the District’s
Governing Board (the “Board”) through June 30, 2021, and to the Board's General
Counsel:
        This letter constitutes a Notice of Claim, pursuant to A.R.S. §12-821.01,
against the Scottsdale Unified School District (“District”) by Brooke Schneider
(“Claimant”), whom the undersigned represents.
I.     The Claimant
        Claimant is a 2016 graduate of Northern Arizona University with a
Bachelor of Science Degree in Elementary Education; a 2020 graduate, Summa
Cum Laude, of Arizona State University with a Master of Education Degree in
Curriculum and Instruction with an emphasis in Early Childhood Education; and,
a current doctoral student at Arizona State University, pursuing a Doctor of
Education Degree in Leadership and Innovation. Claimant is also an educator,
certified in Elementary and Early Childhood Education and Structured English
Immersion, K-12.
       From June 12, 2018, until her constructive discharge on March 16, 2020,
Claimant was employed by the District under two, consecutive, one-year teaching
contracts.
        Claimant’s supervisors for the 2018-2019 school year describe Claimant’s
skills and performance for the District, as follows:
       …I have had the opportunity to work with Ms. Schneider as her immediate
       supervisor. Her dedication to her school community earned her the Teacher of
       the Year Award during the school year 2018-2019. She went above and beyond
       to facilitate learning for adults and for students as well. She was definitely a team


11445 E. VIA LINDA, STE 2-529, SCOTTSDALE, ARIZONA 85259
T (602) 370-7965 E CAUERND14@GMAIL.COM
                                                                                               PLAINTIFF_000001
       player who was always ready to share and to learn from her team. She also
       showed tremendous creativity by adding innovative and effective strategies that
       motivated her students in the classroom. Her organizational skills gave her an
       edge when it comes to teaching, because she was always prepared to deliver the
       best possible lessons.
        Ms. Schneider had an extraordinary classroom management system. Her
       students developed a sense of community in her classroom. She showed the
       utmost respect for her students, along with a great sense of humor that made her
       classroom a good learning environment for students to feel safe and appreciated.
       Brook Schneider participated in school committees to develop and strengthen
       positive staff culture. She was the only teacher to volunteer to be part of the PTO
       to help build a stronger community involving more families.
       I recommend Brooke Schneider without any doubt that she will be a great
       doctoral student….
Carlos Ardόn, District Principal and Claimant’s Supervisor 2018-2019 school year,
March 2020, Letter of Recommendation for Claimant, attached hereto as Exhibit 1. Now
Principal at Herrera Elementary School in the Phoenix Elementary School District #1,
Carlos Ardόn has since invited Claimant to accept a contract to teach Third Grade at
Herrera Elementary School for the 2021-2022 school year. April 19, 2021, Letter of
Contract Assurance from the Phoenix Elementary School District #1, attached hereto as
Exhibit 2.
       I highly recommend Brooke Schneider as a candidate for your doctoral program.
       As her supervisor, I have had the pleasure of working with her for the 2018-19
       school year.
       Brooke is a master teacher and fully comprehends the developmental needs of
       early childhood…
       The students in Brooke’s school come from a low socio-economic background.
       Many students are in temporary housing with some living in their cars. Brooke
       has studied trauma-informed practice and understands their needs…
       Brooke has a strong work ethic and is committed not only to the students, but
       to the school as [a] whole. Last year she was chosen as our Charros teacher of
       the year. She earned this award due to her dedication and efforts in working for
       the whole of the school. She often works with students not in her classroom and
       deeply believes that every teacher supports every student every day.
       I know Brooke would be an excellent candidate for your program. She has a
       profound dedication to students and an insatiable appetite for learning. Her
       desire to improve and her dedication to her profession are like no other.
Nan Wilkinson, District Assistant Principal and Claimant’s Supervisor 2018-
2019 school year, May 28, 2019 Letter of Recommendation for Claimant, attached
hereto as Exhibit 3.




-2-
                                                                                             PLAINTIFF_000002
       Claimant’s professional colleagues and professors echo these
sentiments, as exemplified below:
       …Having worked with Brooke in the classroom as a mentee, I can attest to her
       strong leadership qualities, vast knowledge of best educational practices, and
       most importantly her passion for teaching and implementing positive change in
       education.
       During my time in her classroom, Brooke was an exceptional mentor teacher
       specifically in curriculum and instruction, at a school with a population of
       children in a low socio-economic bracket. Brooke allowed me to ask questions,
       and begin to implement strategies in a variety of areas including classroom
       management, data analysis and data-driven instruction, as well as creating
       individualized education plans, and differentiated instruction for all students.
       Brooke went above and beyond to demonstrate how she analyzed her
       benchmark and standardized test data, and used it to implement improvement
       strategies in her classroom….The aforementioned strategies are ones in which I
       still use in my classroom today.
       One of my fondest memories in Brooke’s classroom remains as when she won
       the Scottsdale Charros Teacher of the Year award. Brooke was recognized as
       one of the youngest teachers to receive this award in Scottsdale Unified School
       District’s history. Brooke was recognized for her exceptional performance in
       the classroom according to administrative requirements, and her consistent
       involvement within the school community as the robotics coach, the math club
       and drama teacher, and a before and after school tutor….
       I am continually thankful for the opportunity to observe Brooke’s interaction
       with her co-workers, and administration. Her relationships with everyone on
       campus were positive and made me truly excited to be a teacher. Not only was
       Brooke able to effectively collaborate with her teammates, but she worked with
       the grades above and below her to plan effective vertical articulation. This is
       where I observed her leadership skills truly blossom. Using her knowledge of
       the curriculum, and best instructional practices, Brook was able to offer advice,
       and assist fellow educators on implementing strategies on student success in the
       classroom. It was inspiring to see Brooke, despite her mastery of teaching
       strategies, always approach her colleagues and administrators to collaborate on
       how she could grow and improve her craft….
       …Brooke would absolutely be an asset to your company, as she is a strong leader,
       exceptionally knowledgeable, and consistently striving for growth and
       improvement in herself, her colleagues, her school, and most importantly her
       students and the educational system.
Rachel Borney, Fifth Grade Teacher, Diamond Canyon School, A+ School of
Excellence, March 30, 2021 Letter of Recommendation for Claimant, attached
hereto as Exhibit 4.
       Ms. Brooke Schneider was a student of mine in the Master’s Program at Arizona
       State University earning a Curriculum and Instruction (Early Childhood
       Education) degree. I have known her for over two years. I am writing a letter of




-3-
                                                                                           PLAINTIFF_000003
        recommendation for this student. She turned her work in on time and earned
        strong A’s and stood out towards the top 5-10% of the courses I taught.
        Brooke has a heart for children and a heart for teaching and wants to foster
        children’s love of learning. She has a strong interest in early childhood.
        In summary, I recommend, without reservation, Ms. Brooke Schneider as a
        doctoral student in your program….
Melanie Lehman, Ed.D., Claimant’s ASU Professor in the Master’s Degree Program,
February 27, 2020 Letter of Recommendation for Claimant, attached hereto as Exhibit 5.
        …I believe that Ms. Schneider’s experiences, both prior to and including her
        involvement in our doctoral program, will enable her to step right into
        classrooms and schools around the country and make substantial differences in
        the lives of professional educators and their students. Additionally, her
        professionalism, knowledge of education and of the action research process, and
        collaborative skills make her an ideal candidate for the position you are looking
        to fill.
        …I recommend her without hesitation….
Craig Mertler, Ph.D., Claimant’s ASU Professor in the Doctoral Degree Program, March
27, 2021 Letter of Recommendation for Claimant, attached hereto as Exhibit 6.
       Claimant’s classroom performance and results lend further credence to
these accolades. By way of example only, and not limitation, during the 2019-
2020 school year, Claimant’s student benchmark test scores for Math and Reading
(Exhibit 7 hereto) exceeded both the campus average, and the District average, as
noted below:
               Assessment: 19-20 #1 Math Gr 01 Formative Benchmark
                        Campus Average             ►      73.6%
                        District Average           ►      77.46%
                        Claimant’s Average ►              80.00%
               Assessment: 19-20 #2 Math Gr 01 Formative Benchmark
                        Campus Average             ►      66.67%
                        District Average           ►      66.15%
                        Claimant’s Average ►              77.63%
               Assessment: First Grade MOY ELA 2019-20
                        Campus Average             ►      75.28%
                        District Average           ►      82.39%
                        Claimant’s Average ►              85.91%




-4-
                                                                                            PLAINTIFF_000004
        In short, Claimant was one of the best and brightest teachers the District
had in its employ. Yet, with no regard for 1) Claimant’s legal rights, 2) the
interests of the students, families, and communities the District serves, or 3) the
District’s “Core Purpose,” “Core Values,” and written policies, the District chose
to: prematurely end Claimant’s employment without Due Process; mar her
professional record; tarnish her reputation; and, undermine her opportunities for
future employment – all because Claimant asked to be paid the same amount as
her male comparator for the same work teaching a Robotics class, and then
reported the ensuing sex-based harassment and retaliation she suffered at the
hands of her supervisor for that protected activity, to the District.
        The District, and its co-conspirators, have much to answer for, as a result
of these, and other, wrongful acts perpetrated against Claimant because of her
protected activities, as detailed herein.
II.    The Individual Claims
        Claimant’s first year teaching for the District was the 2018-2019 school
year. She signed a one-year employment contract with the District to teach Fourth
Grade at Yavapai Elementary School under Principal Carlos Ardόn. During that
school year, Claimant was classified as a “Highly Effective” teacher; she was
nominated by Principal Ardόn, and Assistant Principal, Nan Wilkinson, as
Educator of the Year for the District; and, she was the youngest teacher in the
District, at that time, to receive the “Scottsdale Charros” Educator of the Year
award.
        Claimant’s second year teaching for the District was the 2019-2020 school
year. Again, she signed a one-year employment contract with the District – this
time to teach First Grade at Yavapai Elementary School under the newly-
transferred, Principal Charles Rantala (“Rantala”). Roughly six and one-half
months later, Claimant would be forced out of a hostile work environment with a
stress and anxiety-induced serious medical condition, at the hands of Rantala,
aided and abetted by the District and its co-conspirators. And, her once pristine
personnel file would reflect all of the following:
      The District is a negative employment reference for Claimant
      The District has re-classified Claimant as a “Developing” teacher
      Four (“4”) serious infractions now mar Claimant’s professional record, as
       follows:
       1. 12-13-19: Rantala’s retaliatory and baseless Letter of Direction –
                    issued to Claimant the same day that she complained to the
                    District about unequal pay for equal work – which is
                    comprised of false accusations of, inter alia,
                    insubordination associated with her protected activity



-5-
                                                                                      PLAINTIFF_000005
                      which Rantala’s own emails and other written evidence in
                      the District’s possession prove Rantala fabricated;
       2. 12-20-19: Rantala’s 1st retaliatory, legally (and policy) non-
                    compliant, poor performance evaluation of Claimant –
                    issued just one week later – which omits Claimant’s
                    positive student benchmark test data in violation of state
                    law (A.R.S. §15-537) and District Policy GCO-RA, and
                    breaches the District’s “Evaluation” covenants to Claimant
                    in her employment contract;
       3. 01-27-20: Rantala’s 2nd retaliatory, legally (and policy) non-
                    compliant, poor performance evaluation – issued to
                    Claimant well ahead of the sixty (60) calendar days
                    between evaluations mandated by state law (A.R.S. §15-
                    537(F)(1)) and District Policy GCO-RA – which, again,
                    omits Claimant’s positive student benchmark test data in
                    violation of state law (A.R.S. §15-537) and District Policy
                    GCO-RA, and breaches the District’s “Evaluation”
                    covenants to Claimant in her employment contract;
       4. 02-18-20: Rantala’s retaliatory, legally (and policy) non-compliant,
                    Preliminary Notice of Inadequacy & Remediation Plan –
                    founded on Rantala’s illegal (and contractually and policy
                    non-compliant) performance evaluations – assessed to
                    Claimant, in absentia, in violation of state-law service
                    requirements (A.R.S. §15-539(E)), and without the same
                    Due Process rights afforded to similarly-situated teachers.
        Eight months into the 2019-2020 school year, the Board would be told that
Claimant had: 1) been demoted to a “Developing” teacher; 2) resigned; and,
3) paid the District liquidated damages in order to be released from her 2019-2020
employment contract with the District. The Board would never learn the truth of
the matter, from Claimant in her own defense, which is that;
      Like others before her, Claimant was constructively discharged by the
       District, Rantala, its then HR Director, Amy Eveleth, its then General
       Counsel, Michelle Marshall, its outside counsel, Jennifer MacLennan, and
       other as yet unknown co-conspirators (collectively, the “Responsible
       Parties”) without the benefit of a pre-termination hearing, and because of
       her protected activity under the Equal Pay Act of 1963, 28 U.S.C.
       §206d(1) (“EPA”), and Title VII of the Civil Rights Act of 1964, 42
       U.S.C. §§2000e et seq., in violation of 42 U.S.C. §1983, the EPA, Title
       VII, the Arizona Employment Protection Act (A.R.S. §§23-1501 et seq.),
       and in breach of her 2019-2020 employment contract with the District as
       well as the implied covenant of good faith and fair dealing therein,


-6-
                                                                                     PLAINTIFF_000006
      because, among other things, Claimant refused to return to a hostile work
      environment which the Responsible Parties had sanctioned, refused to
      investigate, failed to remediate, and actively aided, abetted, and
      perpetuated, following the District’s receipt of Claimant’s sex-based wage
      discrimination, retaliation, and hostile work environment complaints
      against Rantala on December 13, 2019, and February 8, 2020, respectively
      (collectively, the “Protected Activity”);
     Instead of providing Claimant with the support, relief, and safe haven from
      Rantala’s sexist wage and workplace discrimination and retaliation, as
      required by the EPA, Title VII, and A.R.S. §§23-340 et seq., 23-1501 et
      seq., and 41-1461 et seq., the Responsible Parties enabled, facilitated,
      aided, and abetted Rantala’s pattern and practice of sex-based wage and
      workplace discrimination and retaliation against female subordinates, like
      Claimant, who did not conform to gender stereotypes/roles for women, via
      1) intentional wrongdoing, 2) pursuant to the District’s surreptitious
      custom and practice of disposing of its personnel matters swiftly, under
      the table, out of the public eye, and without regard to the victim’s
      employment rights, and 3) due to the failure to adequately supervise and
      train District employees and agents in the proper handling of such
      personnel matters;
     Indeed, the Responsible Parties, committed a full panoply of illegal, sex-
      based wage and workplace discrimination and retaliation against
      Claimant, because of her Protected Activity, for which the Responsible
      Parties are liable to Claimant. These violations include, but are not limited
      to, the following:
            In violation of the District’s written policies, 42 U.S.C. §1983, the
             EPA, Title VII, and A.R.S. §§23-340 et seq , 23-1501 et seq., 41-
             1464(A), the Responsible Parties created a pervasively hostile
             work environment for individuals, like Claimant, who failed to
             conform to Rantala’s gender stereotypes/roles for women,
             comprised of, inter alia: 1) unequal pay for equal work;
             2) managing by threats and intimidation; 3) disrespecting and
             devaluing the victim’s input and professional opinions; 4) micro-
             managing, excessively monitoring, and over-evaluating the
             victim’s behavior and workplace performance; 5) manipulating,
             and manufacturing, information to undermine and humiliate the
             victim, and to set her up for failure; 6) passing the victim over for
             suitable work assignments and educational opportunities;
             7) applying a heightened standard of performance and behavioral
             expectations to the victim, as compared to her male counterparts;
             8) mis-attributing administrative and professional shortcomings



-7-
                                                                                      PLAINTIFF_000007
          and errors to the victim; 9) impugning the victim’s credibility,
          character, and competence; 10) lying to the victim about material,
          administrative and other workplace matters; 11) issuing legally,
          contractually, and policy non-compliant, poor performance
          evaluations to the victim; 12) demoting the victim to a lower
          teacher classification; 13) issuing baseless discipline to the victim,
          up to, and including, a Preliminary Notice of Inadequacy and
          Remediation Plan; 14) forcing the victim out of a hostile work
          environment and, ultimately, to resign and to pay liquidated
          damages to be released from her contract and thereby avoid a
          finding of contract abandonment and the resulting stigma and
          consequences to her professional career; and, 15) otherwise
          depriving the victim of her Constitutionally-protected liberty and
          property rights under color of state law.
         In violation of the District’s written policies, 42 U.S.C. §1983, the
          EPA, Title VII, A.R.S. §§23-340 et seq., 41-1463(B)(1), and in
          breach of Claimant’s 2019-2020 employment contract as well as
          the implied covenant of good faith and fair dealing therein, the
          Responsible Parties denied Claimant timely and equal pay for all
          of the hours she worked teaching an after-school Robotics class,
          for which she was paid late, and incompletely, as compared to her
          male comparator who was paid timely, and fully, for performing
          substantially equal work;
         In violation of the District’s written policies, the EPA, Title VII,
          and A.R.S. §41-1464(A), Rantala, aided and abetted by the other
          Responsible Parties, issued retaliatory, false, and unfounded
          discipline to Claimant – i.e., a Letter of Direction – the same day
          that she reported receiving unequal pay for equal work for the
          Robotics class to the District’s HR representative/payroll liaison;
         In violation of the District’s written policies, 42 U.S.C. §1983, the
          EPA, Title VII, A.R.S. §41-1464(A), and in breach of Claimant’s
          2019-2020 employment contract as well as the implied covenant
          of good faith and fair dealing therein, Rantala, aided and abetted
          by the other Responsible Parties, issued (i) retaliatory, (ii) false,
          and (iii) legally, contractually, and policy non-compliant,
          performance evaluations to Claimant – immediately following her
          report of unequal pay for equal work – which resulted in
          Claimant’s demotion to a “Developing” teacher, and issuance of
          an unfounded Preliminary Notice of Inadequacy and Remediation
          Plan to Claimant threatening her continued employment with the
          District;



-8-
                                                                                   PLAINTIFF_000008
         In violation of the District’s written policies, 42 U.S.C. §1983, the
          EPA, Title VII, A.R.S. §§41-1464(A), 41-1463(B)(1), the
          Responsible Parties sanctioned, refused to investigate, failed to
          remediate, and actively aided, abetted, and perpetuated, Rantala’s
          sex-based wage and workplace harassment, discrimination, and
          retaliation against Claimant in response to Claimant’s Protected
          Activity;
         In violation of the District’s written policies, 42 U.S.C. §1983, the
          EPA, Title VII, A.R.S. §§41-1464(A), 41-1463(B)(1), the
          Responsible Parties forced Claimant out of the workplace on
          February 17, 2020, with a serious medical condition caused by the
          un-remediated sex-based wage and workplace harassment,
          discrimination, and retaliation inflicted on Claimant in response to
          her Protected Activity;
         In violation of the District’s written policies, 42 U.S.C. §1983, the
          EPA, Title VII, A.R.S. §§23-271 et seq, 41-1464(A), and in breach
          of Claimant’s 2019-2020 employment contract as well as the
          implied covenant of good faith and fair dealing therein, the
          Responsible Parties failed and refused to pay Claimant 9.175 days
          of earned paid sick time accrued during the school year, payable
          while she was out of the workplace on medical leave from
          February 17, 2020 through the date of her constructive discharge
          on March 16, 2020, which remains unpaid to date;
         In violation of the District’s written policies, 42 U.S.C. §1983, the
          EPA, Title VII, A.R.S. §41-1464(A), and in breach of Claimant’s
          2019-2020 employment contract as well as the implied covenant
          of good faith and fair dealing therein, the Responsible Parties:
          1) placed Rantala’s retaliatory, illegal and policy non-compliant,
          Preliminary Notice of Inadequacy & Remediation Plan into
          Claimant’s official personnel file for the District where it remains
          to this day; 2) designated Claimant as “ineligible for rehire” by the
          District; 3) changed the District’s classification of Claimant from
          a “Highly Effective” teacher to a “Developing” teacher; and,
          4) made the District a negative employment reference for
          Claimant;
         In violation of the District’s written policies, 42 U.S.C. §1983, the
          EPA, Title VII, and A.R.S. §41-1464(A), the Responsible Parties
          commenced a retaliatory personnel investigation against Claimant
          on March 4, 2020 – regarding the validity of her positive student
          benchmark test data which had been illegally omitted from
          Rantala’s performance evaluations underlying the Preliminary



-9-
                                                                                  PLAINTIFF_000009
             Notice of Inadequacy and Remediation Plan – and pursued that
             investigation, without allowing Claimant to participate in same,
             which they abruptly halted, and never completed, after Claimant’s
             constructive discharge on March 16, 2020;
            In violation of the District’s written policies, 42 U.S.C. §1983,
             Title VII, A.R.S. §41-1464(A), and in breach of Claimant’s 2019-
             2020 employment contract as well as the implied covenant of good
             faith and fair dealing therein, the Responsible Parties locked
             Claimant out of the District’s computer system during her
             employment – which she needed access to in order to do her job –
             from March 4, 2020 until Claimant’s constructive discharge on
             March 16, 2020;
            In violation of 42 U.S.C. §1983, Title VII, A.R.S. §§23-1501 et
             seq., 41-1464(A), and in breach of Claimant’s 2019-2020
             employment contract as well as the implied covenant of good faith
             and fair dealing therein, the Responsible Parties constructively
             discharged Claimant, depriving her of, inter alia, a
             Constitutionally-protected property right, when they required her
             to either: 1) immediately return to the un-remediated hostile work
             environment, which she had fled on February 17, 2020 because of
             a serious medical condition brought on by the abusive
             environment; 2) establish District-approved grounds for indefinite,
             unpaid FMLA leave, thereby forfeiting her right to work and to
             receive the compensation and benefits promised her under her
             employment contract; or 3) resign effective March 16, 2020,
             without any pre-termination hearing, and subject to payment of
             liquidated damages to the District, in order to be released from her
             contract and avoid a finding of contract abandonment and the
             resulting stigma and professional consequences of that edict,
             which is reported to the Board and the Arizona Department of
             Education; and,
            In violation of the District’s written policies, 42 U.S.C. §1983, the
             EPA, Title VII, A.R.S. §§23-353(A), 41-1464(A), and in breach of
             Claimant’s 2019-2020 employment contract as well as the implied
             covenant of good faith and fair dealing therein, the Responsible
             Parties failed to pay Claimant $3,643.28 in gross wages and
             benefits due her upon discharge as of April 14, 2020 – per an
             agreement to pay Claimant’s full contractual wages and benefits
             through March 26, 2020 – which were paid late and only after
             Claimant challenged the amount of her final paycheck.




- 10 -
                                                                                     PLAINTIFF_000010
        The evidence supporting these claims has been largely disclosed to the
District in previous Rule 408 discussions, and, in EEOC proceedings (Brooke
Schneider vs. Scottsdale Unified School District Charge Nos. EEOC 35A-2020-
00626; CRD-2020-0826). However, if the District believes that it requires
additional facts and/or information to understand Claimant’s claims against the
District outlined hereinabove, and in Section III of this Notice of Claim, please
contact the undersigned at 602-370-7965 or cauernd14@gmail.com to obtain that
additional information.
III.     The Class Claim
        In addition to the individual claims against the District detailed in Section
II above, Claimant will pursue individual and class-wide claims for injunctive and
declaratory relief against the District (the “Class Claims”) based on its violation
of, inter alia, A.R.S. §§23-350 et seq., in connection with its mid-year, e-PAR
billing code process. That process currently requires the creation of an e-PAR
payroll code before teachers can bill for certain work performed outside of their
annual teaching contract – e.g., teaching before-and-after-school classes and other
extracurricular school activities – which results in delayed billing, and untimely
payment, of associated wages and benefits for those hours worked.
        Claimant’s standing to pursue these Class Claims is based on Claimant’s
intent – during the pendency of her doctoral program – to seek re-employment
with the District as a substitute teacher for classes which will require her use of
the District’s mid-year, e-PAR billing code process.
IV.      The Claim Amount
       The Responsible Parties collectively, and individually, conducted
themselves in a manner that violated Claimant’s clearly established rights, causing
Claimant substantial harm for which she is entitled to, at a minimum, the monetary
damages detailed in Section V of this Notice of Claim, as well as her reasonable
attorney’s fees and costs pursuant to A.R.S. §12-341.01, 29 U.S.C. §216(b), 42
U.S.C. §2000e-5(k), and 42 U.S.C. §1988.
        Claimant would also be entitled to recover punitive damages against the
individual Responsible Parties because their individual conduct, as detailed
herein, was malicious and/or in reckless disregard of Claimant’s clearly
established rights. In addition Claimant would be entitled to equitable relief,
attorney’s fees and costs on the class claims described in Section III above.
V.       The Minimum Monetary Damages Due Claimant
         A.    Claimant’s Make Whole Damages $15,036.55
               1.      Unpaid wages and benefits = $24,068.23 ($20,962.07 +
                       3,106.16 (10% interest per annum thru 9/8/2021, per
                       breach of contract and A.A.C. R20-5-1213)



- 11 -
                                                                                        PLAINTIFF_000011
                     a.     Under 2019/20 teaching contract = $18,630.38
                            [9.175 earned sick days or (73.4 hrs x $29.90/hr
                            earned unpaid sick days) + 2x (73.4 hrs x $29.90/hr
                            earned unpaid sick days per A.A.C. R20-5-1213) +
                            $2,000 Liq. Dmgs. paid to be released from
                            contract + 42 unpaid days remaining in contract
                            (336 hrs x $29.90/hr)]
                     b.     For Robotics class = $450.00 [5 hrs x $30/hr] x 3
                            (treble unpaid wages A.R.S. 23-355A)]
                     c.     For 2 before & after school classes Claimant
                            would have taught = $1,080.00 [36 hrs x $30/hr]
                     d.     For missed 403b contributions = $180.00 [6wks
                            x $15/wk]
                     e.     For missed ASRS contributions = $621.69
                            [(6wks ÷ 2) x ($1,711.23/2wks x 12.11%)]
              2.     Less Mitigation Earnings = $9,031.68 [42 days or (336
                     hrs x $26.88/hr)]
              3.     Damages = $15,036.55 ($24,068.23 - $9,031.68)
         B.   Pecuniary and Non-Pecuniary Damages = $89,433.80
              1.    Emotional Distress Damages = $25,000.00 (anxiety;
                    panic attacks, lack of sleep; nausea; headaches; depression;
                    multiple therapist and physician consults; medication
                    changes)
              2.     Out-of-Pocket Medical & Mental Health = $16,440.00
                     [$390 + [5yrs x (3000 + 180 + 30)]]
                     a.     SUSD medical coverage ended 3/31/2020;
                            Primrose coverage began 4/1/20. 2 PCP visits at
                            $150.00/each & $90.00 dental visit uncovered =
                            $390.00
                     b.     Difference in annual medical deductible = $3,000
                     c.     Difference in annual rx copays $180 ($15/mth x
                            $12 mths)
                     d.     Difference in annual vision copays $30
              3.     Out-of-Pocket Job-Hunting Costs = $525.00
                     a.     $100 (fuel costs for job interviews);
                     b.     $25 (resume printing costs);
                     c.     $400 (work apparel costs)



- 12 -
                                                                                   PLAINTIFF_000012
                 4.      Lost Life Insurance Coverage = $25,000.00
                 5.    Difference in Wages = $22,468.80 [(186 days x 5yrs) =
                       930 days; (930 days x 8 hrs/day) = 7,440 hrs (7,440 hrs x
                       $3.02/hr )]
       C.       Attorney’s Fees = $36,428.28 [($45,068.09 fees x 20% across-
                the-board reduction) + $373.81 costs]
TOTAL DEMAND = $140,898.63 ($104,470.35 damages + $36,428.28
attorney’s fees and costs)
VI.      The Settlement Demand
         Claimant will settle the above-described claims against the District for:
        $140,898.63 in monetary damages (inclusive of Claimant’s reasonable
         attorney’s fees and costs), all of which are detailed in Section V above; and,
        the following equitable relief:
                Claimant’s District personnel file shall be purged of all of the
                 disciplinary infractions issued to Claimant by Rantala, aided and
                 abetted by the other Responsible Parties – namely, 1) Rantala’s
                 December 13, 2019 Letter of Direction to Claimant, 2) Rantala’s
                 two performance evaluations of Claimant issued on December 20,
                 2019 and January 27, 2020, and 3) Rantala’s Preliminary Notice
                 of Inadequacy and Remediation Plan issued to Claimant on
                 February 18, 2020;
                Claimant’s District personnel forms shall reflect that she was
                 “Released From Employment” per contract;
                Claimant’s District teacher classification shall be returned to
                 “Highly Effective;”
                Claimant shall be Classified as “Eligible for Rehire” by the
                 District;
                Claimant’s pay received from the District for the period February
                 18, 2020 thru March 26, 2020 shall be referred to as “Separation
                 Pay” rather than as “Paid Administrative Leave”;
                District shall exclusively use a mutually-agreed-upon form of
                 “Employment Reference” for Claimant;
                District shall formally rescind any and all Notice(s) of Claimant’s
                 discipline, reclassification, demotion, and/or payment of
                 liquidated damages delivered to the Board, Yavapai Elementary
                 School Administrators, and other District staff members, by



- 13 -
                                                                                          PLAINTIFF_000013
PLAINTIFF_000014
EXHIBIT 1



        PLAINTIFF_000015
PLAINTIFF_000016
EXHIBIT 2



        PLAINTIFF_000017
PLAINTIFF_000018
EXHIBIT 3



        PLAINTIFF_000019
PLAINTIFF_000020
EXHIBIT 4



        PLAINTIFF_000021
PLAINTIFF_000022
EXHIBIT 5



        PLAINTIFF_000023
PLAINTIFF_000024
EXHIBIT 6



        PLAINTIFF_000025
PLAINTIFF_000026
EXHIBIT 7



        PLAINTIFF_000027
PLAINTIFF_000028
PLAINTIFF_000029
PLAINTIFF_000030
EXHIBIT 6
 ,. RE: ·Robotics Clock in

       Chuck Rantala
\_,,
       Thu 10/31/2019 10:47 AM

       lnbox

       To: Brooke Schneider < bschneider@susd.org >;



  Hi Brooke,
  Yes, you'll need to dock in; but the code won't be ready until the ePar processes. Judy did the ePar Tuesday AM;
  but it can take up to 10 business days to route.
  Thanks,
                                      •
                                      : Chuck Rantala
                                      ••
                                      .•• Hohokam & Yavapai Elementary Principal

                                      ..
                                           Scottsdale Unified School District
                                        • Engage, Educate and Empower Every Student, Every Day
                                       .• Tempororily Located at Yavapai Elementary School
                                        ••
                                           701 N. Miller Rd, Scottsdale, AZ 85257 I tel (480) 484-3800




               QfJ
               •
                                                 Hohokarn Websilt) i Yavopai Website         I   Mor2




                                           oooe�o




  https://mail.susd.org/owa/#path=/tasks                                                                             1/1
EXHIBIT 7
From:           Judv Edmondson
To:             Brooke SchneldeL

Subject:        Lego Robotics
Date:           Friday,November22, 2019 11:44:24AM
Attachments;    imaaeOOl. pna
                imaae004.Dna
                imaaeOOS.ana
                imaae006. ona
                imaae007. Dna
                imaaeOOS. pna
                imaae009. Dna



Brooke,
Your start date for Lego Robotics was not until 11/20 when the ePar was approved and code
assigned. I cannot put the time slips in before that date.

Thank you,

                           Judy Edmondson- Administrative Coordinator
                           Hohokam & Yavapai Elementary
                           Scottsdale Unified School District
                           Engage, Educate and EmpowerEveryStudent, Ever/ Day
                           Temporarily Located at Yavapai Elementary School
                           701 N. Miller Rd, Scottsdale, A2 85257 | tel (480) 484-3805
                                   Hohokam Websi+e | Yavapai Website          MOD
EXHIBIT 8
EXHIBIT 9
 From:                                                                Judy Edmondson <judy.edmondson@susd.org>
 Sent:                                                                Tuesday, December 1, 2020 10:38AM
 To:                                                                  Chuck Rantala
 Subject:                                                             FW: message




                                                                 Judy Edmondson
                                                                 Hohokam & Yavapai Elementary
                                                                 Scottsdale Unified School District
                                                                 Engage, Educateand EmpowerEvery Student, Every Day
                                                                 Temporarily Located at Yavapai Elementary School
XK-.     *.. ;.'                                                 701 N. Miller Rd, Scottsdale, AZ 85257 | tel (480) 484-3805
                                                                             Hohokam Website I YavaDai Website | Map




 From: Teresa Belmonte <tbelmonte@susd.org>
 Sent: Tuesday, December 10, 2019 9:53 AM
 To: Judy Edmondson <judy.edmondson@susd.org>
 Subject: FW: message

 t was going to call you but I didn't know ifyou're at a new number. Brooke is stating that she worked prior to 11/20/19.
 We haveto pay her fortime worked. Pleasesubmit a PayChangeeparto changethe effectivedate to the first dayshe
 worked this supplemental. If there's an issue with her working prior to the start date you indicated, have Chuck handle
 it.

 Thanks!
 Teresa



                                                                 Teresa Belmonte | HR Staffing Coordinator


         ^-A
                                                                 Scottsdale Unified School District
                                                                 7575 E. Main St., Sco+tsdale, AZ 85251
                                                                 tel (480) 484-6199 | fax (480) 484-6287
                                                                 Mondaythrough Friday, 7:30amto 4pm - by appt. only
                                                                 "Your success is our success, from Hire to Retire"
       r^'^. -X ,   ;. , ^/A(:f;-'>   ..i»-^?   'A-.
                                                       pt1".^^
            ^y ^ <''1' ^<' ^.. r ^/^l -^^                                                    Map | SUSP Maaazine


                                                                           G ^0
 CONFIDENTIALITYNOTICE(HIPAA Compliance): The information contained in this e-mail message, including
 any attachments, is for the sole use of the intended recipients) andmay contain confidentialandprivileged
 information. Any unauthorizedreview, use, disclosureor distribution is prohibited. Ifyou are not the intended
 recipient, and have received this communication in error, please contact the sender by reply e-mail and
 destroy/delete all copies of the original message. Thankyou.
EXHIBIT 10
EXHIBIT 11
EXHIBIT 12
EXHIBIT 13
EXHIBIT 14
EXHIBIT 15
Special Meeting of the Governing Board
             April 7, 2020
                5:00 PM


        Mohave District Annex
          8500 E. Jackrabbit Road
           Scottsdale, AZ 85250
              480-484-6100
             www.susd.org
             BOARD MEMBERS

             2020 Governing Board

          Allyson Beckham, President
         Patty Beckman, Vice President
           Jann-Michael Greenburg
                 Sandy Kravetz
               Barbara Perleberg


                Superintendent
               Dr. John Kriekard



               CORE PURPOSE
Ensuring all individual learners reach their full
                    potential


               CORE VALUES

     Humble
     Responsive
     Growth-Minded
     Student-Focused



            THEMATIC GOAL
       Enhancing a Culture of Learning




                                                    Revised 01/08/2020
                            GOVERNING BOARD MEETING
                 SCOTTSDALE UNIFIED SCHOOL DISTRICT NO. 48
           Mohave District Annex, 8500 E. Jackrabbit Road, Scottsdale, AZ 85250

                                          Table of Contents
                           Special Board Meeting April 7, 2020 5:00 PM


Ensuring all individual learners reach their full potential


Due to the COVID-19 (A.K.A. “Coronavirus”) emergency, Center for Disease Control
guidelines, and pursuant to guidance from the Arizona Attorney General regarding
compliance with the Open Meeting Law during this national emergency (see opinion at:
https://www.azag.gov/sites/default/files/2020-03/Covid-OML_202003131526.pdf):


THIS MEETING WILL BE CONDUCTED ONLINE AND BY TELEPHONE ONLY.

MEMBERS OF THE PUBLIC WILL NOT BE PERMITTED TO ATTEND THIS MEETING
IN PERSON, but will be able to view the public portions of this meeting online, at the usual
livestreamed site through youtube




    I. Call to Order/Roll Call
   II. Pledge of Allegiance
  III. Approval of Agenda
  IV. Superintendent's Comments
  V. INFORMATION/DISCUSSION ITEM
      A. Navajo Elementary School Fire Restoration Update                                     5
  VI. CONSENT AGENDA - Board Action Required
      A. Personnel Action Items, 2/28/2020 - 3/24/2020                                        6
      B. Approval of Purchase of Cherokee Elementary School Cabling                          11
      C. Authorize Expenditures for Elementary/Middle School Stage Curtains, Stage Rigging   12
         and Stage Lighting with Clearwing Systems Integration
      D. Authorization of Expenditure – Navajo ES New Bus Lane, Parking Lot Expansion and 14
         Playground Improvements Project with Caliente Construction, Inc.
      E. Authorization of Expenditure – Navajo ES Playground Shade Structure Replacement     16
         and Installation with Shade N Net of Arizona, Inc.
      F. Authorization of Expenditures – Sequoya ES New Parking Lot/Student Drop off/Pick    18
         up and Arcadia HS Parking Lot Renovation with Sun Valley Builders
 VII. ACTION ITEMS - Board Action Required
      A. Tentative Approval of 2020-21 Capital Outlay Budgets                                               20
       B. Approval of Quarterly Expectations/Priorities for the Superintendent for the Fourth               21
          Quarter of 2019-2020
       C. Approve Waiver of Mid-Year Review for 2019-2020 for General Counsel                               22
VIII. Adjournment

Please Note: The Board may change the order of items listed in the Agenda prior to the meeting or during the meeting.
ALSO, THE BOARD MAY VOTE TO CONVENE IN EXECUTIVE SESSION ON ANY ITEM THAT IS LISTED ON
THIS AGENDA FOR DISCUSSION/CONSULTATION WITH LEGAL COUNSEL TO OBTAIN LEGAL ADVICE,
PURSUANT TO A.R.S. §38-431.03(A)(3).
Persons with a disability may request a reasonable accommodation, such as a sign language interpreter, by
contacting Melissa Tornquist at 480-484-6113. Requests should be made as early as possible to enable the District to
arrange for the requested accommodation and at least one (1) working day prior to the Governing Board meeting.
Scottsdale Unified School District                                                     April 7, 2020


Information/Discussion Item:

               Navajo Elementary School Fire Restoration Update
Submitted by:                                                        Funding:
Dennis Roehler, Director of Building Services                        N/A




BACKGROUND:

Mr. Roehler will update the Governing Board on the Navajo Elementary School’s Fire Restoration and
next steps.




IMPACT ON STUDENTS AND DISTRICT GOAL ALIGNMENT
Positive governance leads to improved organizational health.

This aligns to District Goal:
       1 Academic Achievement
       2 Fiscal Stability
       3 External Communication
   X 4 Organizational Health
        5 School Safety




                                                 5
Scottsdale Unified School District                                                      April 7, 2020

Consent Item:
                  Personnel Action Items, 2/28/2020 - 3/24/2020

Submitted by:                                                                          Funding:
Jed Bowman, Ph.D., Assistant Superintendent of Human Resources                          Various


RECOMMENDATION:
It is recommended that the Governing Board approve Personnel Actions which include:
10 New Employments, 2 Transfers, 0 Classified Substitutes and Temporary Workers,
4 Employee Contract/Agreement Revisions, 60 Employee Compensation Actions and 42 Separations.

BACKGROUND:
NEW EMPLOYMENTS: (LA=Limited Appointment, TC=Terminating Contract):
NAME                       UNIT/ASSIGNMENT                               FUNDING       EFFECTIVE
Administrative/Administrative Support/Support-Exempt - Department:
N/A


Administrative/Administrative Support/Support-Exempt - School:
N/A


Certified - Department:
N/A


Certified - School:
Wasem, Brandon             Arcadia/Assistant Drama                      M&O (001)      2/25/2020


Classified - Department:
Digos II, Jason            Security/Security Officer                    M&O (001)      3/16/2020
Greenleaf, Teresa          Comm Ed/Childcare Provider                   Com Ed (520)   3/16/2020
Hernandes, Viviane         Nut Srvcs/Senior Nut Srcs Worker             NS (510)        3/4/2020
Means, Alexandra           Payroll/Payroll Coordinator                  M&O (001)      3/26/2020
Micketti, Gabrielle        Special Ed/Inst Support Paraeducator Float   M&O (001)       3/4/2020
Peritore, Desiree          Transportation/Bus Driver Training           M&O (001)      3/16/2020
Reyes, Gissell             Nut Srvcs/Nut Srcs Worker                    M&O (001)       4/9/2020
Wilson, Steven             Transportation/Bus Driver Training           M&O (001)      3/16/2020


Classified - School:
Gioffre, Michele           Desert Canyon ES/LA Inst Support Assistant   GIFT (530)      3/4/2020




                                                                    6
LEAVES OF ABSENCE:
NAME                       UNIT/ASSIGNMENT                                                      EFFECTIVE
Administrative/Administrative Support/Support-Exempt:
N/A


Certified:
N/A
Classified:
N/A


TRANSFERS:
NAME                       UNIT/ASSIGNMENT         TRANSFER TO                    FUNDING       EFFECTIVE           VACANCY DATE
Administrative/Administrative Support/Support-Exempt - Department:
N/A


Administrative/Administrative Support/Support-Exempt - School:
N/A


Certified - Department:
N/A


Certified - School:
N/A


Classified - Department:
Milford, Lori              Fac&Bldg Srvcs/Fac Srvcs Wkr
                                                    Fac&Bldg Srvcs/Fac Coord      M&O (001)    2/24/2020              2/3/2020


Classified - School:
Kostes, France             Chaparral/Adm Supp AsstIngleside/Adm Supp Tech Registrar   M        3/23/2020              02/07/20


It is recommended that the Governing Board approve the following as:
CLASSIFIED SUBSTITUTES and TEMPORARY WORKERS:
NAME                       UNIT/ASSIGNMENT                                       EFFECTIVE
N/A


EMPLOYEE CONTRACT/AGREEMENT REVISIONS
NAME                       UNIT/ASSIGNMENT                                        FUNDING       REASON                EFFECTIVE
Administrative/Administrative Support/Support-Exempt:
Cepress, Sheila            Deseg/Program Coord Native American                    M&O (001)   Increased FTE          3/16/2020


Certified:
Ranweiler, John            DMHS/Teacher Social Studies                            M&O (001)   Pay Correction         7/26/2019


Classified:
Weiss, Karen               Cocopah/Crossing Guard                                 M&O (001)   Increased FTE          3/16/2020
Young, Gene                Cheyenne/Crossing Guard                                M&O (001)   Additional Position    3/4/2020


                                                                   7
EMPLOYEE COMPENSATION ACTIONS
NAME                  UNIT/ASSIGNMENT                                FUNDING       REASON           EFFECTIVE
Certified:
Achtzehn, Dana        DMHS/Asst Coach                               Tax Cr (526)   Stipend           3/2/2020
Alvarez, Lucy         Business&Finance/Unitown Sponsor              Tax Cr (526)   Stipend          2/12/2020
Anderson, Kathryn     Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Blanchet, Andrea      Ingleside/Newspaper&Yearbook                  M&O (001)      Stipend          3/16/2020
Bordonaro, Patricia   Saguaro/JV Softball                           M&O (001)      Stipend          2/9/2020
Bouslog, Brittany     HR/National Board Certification               M&O (001)      Stipend          12/7/2019
Brennan, Bart         DMHS/Playoff Stipend                          M&O (001)      Pay Correction   2/24/2020
Butler, Tricia        Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Chanko, David         Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Collier, Sean         Saguaro/Additional Hours                      Tax Cr (526)   Stipend           8/5/2019
Dommin, Sarah         Cherokee/Before/After School Programs         Tax Cr (526)   Stipend          3/26/2020
Elliott, Benjamin     Desert Canyon MS/Track and Field              Tax Cr (526)   Pay Correction   3/16/2020
Gregan, Molly         Comm Ed/Testing                               Com Ed (520)   Pay Correction   11/1/2019
Griggs, Gary          Coronado/Unitown Sponsor                      Tax Cr (526)   Stipend          2/12/2020
Gustkey, Claren       Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Hansen, Stephanie     Special Ed/Tutor Before/During/After School   M&O (001)      Pay Correction   12/20/2019
Henschen, Jennifer    Tavan/Tutor Before/During/After School        M&O (001)      Stipend          1/21/2020
Holland, Jenni        Cherokee/Before/After School Programs         Tax Cr (526)   Stipend          2/20/2020
Jones, Jason          Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Kallis, Karen         Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Kempton, Aryana       Pueblo/Tutor Before/During/After School       Tax Cr (526)   Pay Correction    3/2/2020
Krauss, Cynthia       Special Ed/Tutor Before/During/After School   M&O (001)      Pay Correction   12/20/2019
Krauss, Cynthia       Coronado/Coronado Initiative Fall             M&O (001)      Stipend           8/5/2019
Krist, Kerri          Pueblo/Tutor Before/During/After School       Tax Cr (526)   Stipend           3/2/2020
Malysa, Richelle      Cherokee/Before/After School Programs         Tax Cr (526)   Stipend          3/25/2020
Maneri, Angelena      Ingleside/Newspaper&Yearbook                  M&O (001)      Stipend          3/16/2020
Martin, Margrit       Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
McCandlish, Lisa      Indian Ed/Summer School Teacher               Ind Ed (200)   Stipend           6/8/2020
Muto, Michael         DMHS/Playoff Stipend                          M&O (001)      Pay Correction   2/24/2020
Patterson, Anna       Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Perea, Ashley         Indian Ed/Summer School Teacher               Ind Ed (200)   Stipend           6/8/2020
Pescatore, James      Desert Canyon MS/Track and Field              Tax Cr (526)   Pay Correction   3/16/2020
Ray, Jordan           Business&Finance/Unitown Sponsor              Tax Cr (526)   Stipend          2/12/2020
Repp, Kathleen        Indian Ed/Tutor Before/During/After School    Ind Ed (200)   Pay Correction   2/26/2020
Richmond, Linda       Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Sampson, Jennifer     Cherokee/Before/After School Programs         Tax Cr (526)   Stipend          3/25/2020
Sanchez, Alicia       DMHS/Playoff Stipend                          M&O (001)      Pay Correction   2/24/2020
Sawkiw, Alyson        Tavan/Tutor Before/During/After School        M&O (001)      Stipend          1/23/2020
Schneider, Brooke     Indian Ed/Tutor Before/During/After School    Ind Ed (200)   Pay Correction    3/4/2020
Seiden, Enid          Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Stelmack, Katherine   Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Stephan, Ian          Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Tavassoli, Savi       Chaparral/Teacher Math ETP                    M&O (001)      Stipend          2/20/2020
Tutnick, Gay Lin      Saguaro/Additional Work Hours                 Tax Cr (526)   Stipend           8/5/2019
Wendt, Kimberley      Student Services/Homebound                    M&O (001)      Pay Correction    3/3/2020
Wilson, Brandy        Navajo/Tutor Before/During/After School       M&O (001)      Pay Correction   9/16/2019

                                                                8
Classified:
Cano, Stephanie          Nut Srvcs/Sr Nut Srvces Worker               NS (510)     Leave Coverage    3/2/2020
Cearley, Scott           IT/Additional Hours                        M&O (001)      Stipend           3/9/2020
Gildersleeve, Julie      Pueblo/Additional Hours                    M&O (001)      Pay Correction    3/4/2020
Greteman, Monika         Pueblo/Additional Hours                    M&O (001)      Pay Correction    3/6/2020
Gutierrez, Amy           Pueblo/Additional Work Hours               M&O (001)      Pay Correction    3/6/2020
Guyan, Jason             Fac&Bldg Srvcs/Fac Srvces Worker           M&O (001)      Leave Coverage   2/5/2020
Mehta, Mehul             IT/Additional Hours                        M&O (001)      Stipend          3/12/2020
Milford, Edward          IT/Additional Work Hours                   M&O (001)      Stipend           3/9/2020
Mullen, Jill             Navajo/Before/After School Programs        M&O (001)      Pay Correction   10/17/2019
Rupnik, Paula            Pueblo/Adm Supp Coordinator                M&O (001)      Pay Correction    3/6/2020
Sabbagh, Nagui           Saguaro/Additional Hours                   Tax Cr (526)   Stipend           3/7/2020
Shah, Divyesh            IT/Additional Hours                        M&O (001)      Stipend           3/9/2020
Spade, Karen             IT/Additional Hours                        M&O (001)      Stipend          3/18/2020
Thorne, Gregory          Navajo/Before/After School Programs        M&O (001)      Pay Correction   9/16/2019


SEPARATIONS:
NAME                      UNIT/ASSIGNMENT                             REASON        EFFECTIVE       DAMAGES
Administrative/Administrative Support/Support-Exempt:
Chestnut, Steven         Student Srvcs/Exec Director                Retirement      6/30/2020          N/A
Como, Sondra             Governing Board/Exec Adm Coordinator       Retirement      6/30/2020          N/A
Cruz-Freeman, Alexis     Pima ES/Principal                          Resignation     6/30/2020          N/A
Tiras, Evan              Desert Canyon ES/Asst Principal            Resignation     6/15/2020          N/A


Certified
Allen, Wendy             Coronado/Teacher Librarian                 Retirement      5/27/2020          N/A
Anderson, Katherine      DMHS/Teacher Art                           Retirement      5/27/2020          N/A
Buchanan, Carmen         Arcadia/Teacher Special Ed                 Resignation     5/27/2020          N/A
Burch, Emma              Coronado/Teacher Lang Arts                 Resignation     5/27/2020          N/A
Chanko, David            Chaparral/Teacher Math                     Resignation     5/27/2020          N/A
Donnelly, Daniel         Chaparral/Teacher Math                     Resignation     5/27/2020          N/A
Greene, Stacey           Ingleside/Teacher Gifted                   Retirement      5/27/2020          N/A
Hazeltine, Alisa         Pima/Teacher 03                            Retirement      5/27/2020          N/A
Hernandez-Florez, Rosario Mohave/Teacher Spanish                    Retirement      5/27/2020          N/A
Holmes, James K          Tonalea/Teacher Art                        Non-Renewal     5/27/2020          N/A
Kozimor, Tyler           Copper Ridge/Teacher Science               Resignation     5/27/2020          N/A
Manluccia, Anthony       Cocopah/Teacher Band                       Resignation     5/27/2020          N/A
Navarro, Janet           Pima/Teacher 02                            Retirement      5/27/2020          N/A
Nietz, Derek             Saguaro/Teacher Science                    Retirement      5/27/2020          N/A
Oates, Jacquelyn         Kiva/Teacher Special Ed                    Resignation     5/27/2020          N/A
Ottino, Charles          DMHS/Teacher Math                          Resignation     5/27/2020          N/A
Rembold, Jordan          Tonalea/Teacher Math                       Resignation     5/27/2020          N/A
Schneider, Brooke        Yavapai/Teacher 01                         Resignation     3/16/2020          N/A
Schultz, Jade            Copper Ridge/Teacher Special Ed            Resignation     5/27/2020          N/A
Siems, Kathryn           Hohokam/Teacher 02                         Retirement      5/27/2020          N/A
Spahr, Sueann            Chaparral/Teacher Art                      Retirement      5/27/2020          N/A
Tobey, Leisa             Cherokee/Teacher 04                        Resignation     5/27/2020          N/A
Williams, Marilyn        Tavan/Teacher Gifted                       Retirement      5/27/2020          N/A


                                                                9
Classified:
Bourjos, Janet               DMHS/Inst Supp Paraeducator                        Retirement          4/8/2020
Cataldo, Pamela              Cochise/Inst Supp Paraeducator                     Retirement          5/21/2020
Chatterjee, Joyeeta          Comm Ed/Childcare Provider                         Resignation         3/20/2020
Ferger-Kauffman, Ranae       MDA Communications/Office Manager                  Retirement          6/30/2020
Ferrell-Townsel, Keyonta     Security/Lead Security Officer                     Resignation         3/3/2020
Heinrichs, Jolene            Fac&Bldg Srvcs/Fac Srvcs Worker                    Resignation         4/3/2020
Kohler, Leslie               Laguna/Inst Supp Paraeducator                   Job Abandonment        2/27/2020
Kortina, Joy                 Pima/Nurse (LPN)                                   Resignation         3/6/2020
Loftus, Mary                 DMHS/Guidance Coordinator                          Retirement          5/22/2020
Magallon, Eddie              Fac&Bldg Srvcs/Fac Srvcs Worker                    Resignation         2/7/2020
McCullough, Laneya           Cochise/Inst Supp Paraeducator                     Resignation         3/6/2020
Nebgen, Donald               Fac&Bldg Srvcs/Fac Srvcs Splst Locksmith           Retirement          3/27/2020
Reyes, Gissell               Nut Srvcs/Nut Srvcs Worker                         Resignation         4/9/2020
Standridge, John             Fac&Bldg Srvcs/Fac Srvcs Worker                    Resignation         3/13/2020
Westlake, Dave               Transportation/Bus Driver                          Retirement          5/21/2020

IMPACT ON STUDENTS AND DISTRICT GOAL ALIGNMENT
Hiring and retention of a qualified and diverse workforce leads to increased student achievement.


This aligns to District Goal:
____X__1         Academic Achievement
_______2         Fiscal Stability
_______3         External Communication
____X__4         Organizational Health
_______5         School Safety




                                                                        10
Scottsdale Unified School District                                                          April 7, 2020


 Consent Item:

                Approval of Purchase of Cherokee Elementary School Cabling

 Submitted by:                                                            Funding:
 Debi Spaulding, Chief Systems Officer                                    Bond




 RECOMMENDATION:

 It is recommended that the Governing Board approve the purchase and installation of cabling for the
 voice and data network for Cherokee Elementary School to Enterprise Networks Solutions in
 accordance with the State Contract #ADSPO16-137344 – Network, Equipment and Services.


 BACKGROUND:

 The purpose for this purchase is to provide network infrastructure for the new construction of
 Cherokee Elementary School. The total cost of this proposal is $126,876.

 For the Cherokee rebuild project, SUSD has opted to provide the IT Systems including the network
 cabling for the new buildings. A total of 471 Category 6 data cables will be installed in for the new
 campus buildings. This horizontal cabling includes connectivity for the following:
        (64) Wireless Access Points which require 2 data cables each
        (43) Interactive Flat Panel data cables
        (300) network jacks for voice and data locations
        (1) 2 post data rack for MDF
        (1) 4 post data rack for MDF
        (3) 2 post data rack for IDFs
        (12) strands of .50 micron, OM4 fiber optic cable, with innerduct, between MDF and IDFs

 The Governing Board has previously approved the use of the NASBO cooperative contracts. The
 administration has determined the use of these contracts represents best value to the District.

 Budget Details
 Funding for this project is from FY20 budget. The funding will be from the following source: Bond

IMPACT ON STUDENTS AND DISTRICT GOAL ALIGNMENT
Positive Network Security leads to increased academic achievement, improved organizational health
and improved school safety.

This aligns to District Goal:
__     1 Academic Achievement
__ _ 2 Fiscal Stability
_X     3 External Communication
       4 Organizational Health
  X 5 School Safety

                                                    11
Scottsdale Unified School District                                                           April 7, 2020


 Consent Item:

                Authorize Expenditures for Elementary/Middle School Stage Curtains, Stage
                Rigging and Stage Lighting with Clearwing Systems Integration

 Submitted by:                                                             Funding:
 Dennis Roehler, Director of Facilities                                    630 - Bond




 RECOMMENDATION:

 It is recommended that the Governing Board approve the award of the Elementary/Middle School
 House Improvements to Clearwing Systems Integration using the Omnia Contract R160902 in the
 amount of $270,140.83.



 BACKGROUND:

 The scope of work for these projects was developed in collaboration with Michelle Irvine, SUSD’s Fine
 Arts Coordinator. There are nine (9) separate elementary school projects for this item. All prices
 address curtains and rigging and seven (7) include upgrades to lighting.

 The table below identifies the 2016 Bond Budget for each campus as well as Clearwing’s actual
 project cost at each campus.

              Campus                               Budget                      Project Cost
             Anasazi ES                        $   50,000.00                     $ 22,733.76
              Cheyenne                         $   50,000.00                     $ 29,464.69
             Cochise ES                        $   50,000.00                     $ 24,566.59
               DCES                            $   50,000.00                     $ 8,104.35
             Laguna ES                         $   50,000.00                     $ 42,320.19
             Redfield ES                       $   50,000.00                     $ 51,492.00
             Sequoya ES                        $   50,000.00                     $ 37,544.34
               Tavan                           $   50,000.00                     $ 24,365.11
             Tonalea K8                        $   50,000.00                     $ 29,549.80
           Grand Total                       $ 450,000.00                      $ 270,140.83

JUSTIFICATION:

Lifecycle Projects have reached the end of their useful life. In the case of these projects, all equipment
was inspected for safety and overall performance. All equipment shall meet current fire code for flame
retardancy and safety.




                                                     12
Scottsdale Unified School District               April 7, 2020

IMPACT ON STUDENTS AND DISTRICT GOAL ALIGNMENT

This aligns to District Goal:
_      1 Academic Achievement
_xx__ 2 Fiscal Stability
___ 3 External Communication
  xx 4 Organizational Health
  xx 5 School Safety




                                     13
Scottsdale Unified School District                                                            April 7, 2020


 Consent Item:

                Authorization of Expenditure – Navajo ES New Bus Lane, Parking Lot Expansion
                and Playground Improvements Project with Caliente Construction, Inc.


 Submitted by:                                                              Funding:
 Dennis Roehler, Director of Building Services                              Bond - 630




 RECOMMENDATION:

 It is recommended that the Governing Board authorize the expenditure of 2016 Bond Funds with
 Caliente Construction, Inc. using their Maricopa County Cooperative Contract 190063 for the Navajo
 Elementary School New Bus Lane, Parking Lot Expansion and Playground Improvements Project in the
 amount of $1,047,356.00



 BACKGROUND:

 The 2016 Bond set aside for Navajo ES was originally $16,645,816.00. After the devastating fire on
 August 22, 2018 the SUSD Governing Board authorized the restoration of Navajo ES in lieu of rebuilding
 the campus.

 2016 Bond, Navajo ES Restoration expenditures to date $4,339,947.49. This is not a final expenditure
 amount as we have playground shade canopies and play equipment expenditures forthcoming. There
 are additional costs yet to be accounted for, we believe they are incidental and should not materially
 affect the final total expenditure amount.

 In consultation with Mr. Patzlaff, Navajo’s Principal and in consideration of student safety, staff parking
 capacity, and drop off / pick up queuing expansion, we believe this project will bring tremendous value
 to the Navajo campus and its community. It is anticipated that the final total Scottsdale USD 2016 Bond
 expenditures for Navajo ES shall not exceed $5,800,000.00.

 Caliente Construction, Inc. is prepared to start this project immediately upon receipt of a Purchase
 Order.

 JUSTIFICATION:

 School Rebuild Projects Navajo’s restoration left some gaps that would have been addressed had the
 school been rebuilt. Student safety at Bus Drop Off which is currently on Camelback. This project
 creates a bus pull out to get the drop off/pick up off Camelback Rd. This in turn addresses the Pre-K
 and Kinder playgrounds that are currently, directly adjacent to Camelback Rd., moving them to a more
 central location on the campus away from a main thoroughfare. Lastly, parent queuing for student drop
 off and pick up is being extended to pull traffic off Camelback Rd. to improve drop off and pick up times.



                                                     14
Scottsdale Unified School District                                                    April 7, 2020


 As a biproduct of the extended parent queuing additional parking spaces shall be added which will
 accommodate future needs should the D building be repurposed at a later date.


IMPACT ON STUDENTS AND DISTRICT GOAL ALIGNMENT

This aligns to District Goal:
_xx 1 Academic Achievement
___ 2 Fiscal Stability
___ 3 External Communication
 xx 4 Organizational Health
 xx 5 School Safety




                                                15
Scottsdale Unified School District                                                           April 7, 2020


 Consent Item:

                Authorization of Expenditure – Navajo ES Playground Shade Structure
                Replacement and Installation with Shade N Net of Arizona, Inc.

 Submitted by:                                                             Funding:
 Dennis Roehler, Director of Building Services                             630




 RECOMMENDATION:

 It is recommended that the Governing Board authorize the expenditure of 2016 Bond funds for the
 replacement and installation of the playground shade structures with Shade N Net of Arizona, Inc. in
 the amount of $122,270.68 using their Mohave Contract Number #16D – Shade - 0401.




 BACKGROUND:

 The 2016 Bond set aside for Navajo ES was originally $16,645,816.00. After the devastating fire on
 August 22, 2018 the SUSD Governing Board authorized the restoration of Navajo ES in lieu of rebuilding
 the campus.

 2016 Bond, Navajo ES Restoration expenditures to date $4,339,947.49. This is not a final expenditure
 amount as we have a play equipment expenditure forthcoming. There are additional costs yet to be
 accounted for, we believe they are incidental and should not materially affect the final total expenditure
 amount.

 In consultation with Mr. Patzlaff, Navajo’s Principal and in consideration of student safety (moving pre-
 K and Kinder playgrounds away from their current location on Camelback), staff parking capacity,
 and drop off / pick up queuing expansion, we believe this project will bring tremendous value to the
 Navajo campus and its community. It is anticipated that the final total Scottsdale USD 2016 Bond
 expenditures for Navajo ES shall not exceed $5,800,000.00.

 Shade N Net of Arizona, Inc. has provided a quote to remove and replace the shade structure at Navajo
 Elementary School and is prepared to start fabrication immediately in order to complete installation well
 in advance of the new school year that starts in August of 2020.

 JUSTIFICATION: School Rebuild Projects, Navajo’s restoration left some gaps that would have been
 addressed had the school been rebuilt. Student safety at Bus Drop Off which is currently on Camelback.
 This project creates a bus pull out to get the drop off/pick up off Camelback Rd. This in turn addresses
 the Pre-K and Kinder playgrounds that are currently, directly adjacent to Camelback Rd., moving them
 to a more central location on the campus away from a main thoroughfare. With the relocation of
 playground equipment, it is necessary to relocate the shade canopies as well.




                                                    16
Scottsdale Unified School District                                                             April 7, 2020


IMPACT ON STUDENTS AND DISTRICT GOAL ALIGNMENT

Maintain district facilities and provide safe, healthy environment in line with federal standards

This aligns to District Goal:
__x 1 Academic Achievement
__x_ 2 Fiscal Stability
___ 3 External Communication
  x 4 Organizational Health
  x 5 School Safety




                                                     17
Scottsdale Unified School District                                                               April 7, 2020


 Consent Item:

                Authorization of Expenditures – Sequoya ES New Parking Lot / Student drop
                off/pick up and Arcadia HS Parking Lot Renovation with Sun Valley Builders

 Submitted by:                                                                Funding:
 Dennis Roehler, Director of Building Services                                Bond - 630




 RECOMMENDATION:

 It is recommended that the Governing Board authorize the expenditure of 2016 Bond Funds with Sun
 Valley Builders using their Buckeye Elementary School District S.A.V.E. contract #17-003 on the
 following projects:

 Sequoya ES New Parking Lot and Student Drop off / Pick up queuing in the amount of $842,170.00
 Arcadia HS Parking Lot Renovation in the amount of $720,319.00




 BACKGROUND:

 In collaboration with the Purchasing Dept. we solicited bids from multiple vendors. The Sequoya project
 received two qualified contractor submissions, and the Arcadia HS project also received two qualified
 contractor submissions. Both projects are within their established budgets. It is anticipated that both
 projects shall be completed before school resumes in August of 2020.

 JUSTIFICATION:

 Lifecycle Projects have reached the end of their useful life. In the case of Sequoya’s parking lot project
 as the scope of work was being developed it was noted that the parent queuing for student drop off /
 pick up is extremely challenging. With Sequoya’s 500 plus students, upwards of 50% of whom are open
 enrolled, the number of vehicles dropping off students is significant. Observation of the morning and
 afternoon parent queuing led to consideration of expanding the queuing lane and available parking. The
 existing parent queuing design was a stop gap measure put in place several years ago and has become
 obsolete as more parents choose to drive their students to the Sequoya campus. In the case of Arcadia
 HS this parking lot’s asphalt has reached its useful life and due to current student enrollment it is critical
 that the student parking be maximized.




                                                      18
Scottsdale Unified School District               April 7, 2020




IMPACT ON STUDENTS AND DISTRICT GOAL ALIGNMENT

This aligns to District Goal:
_xx 1 Academic Achievement
___ 2 Fiscal Stability
___ 3 External Communication
 xx 4 Organizational Health
 xx 5 School Safety




                                     19
Scottsdale Unified School District                                                     April 7, 2020


 Action:

 Tentative Approval of 2020-21 Capital Outlay Budgets
 Submitted by:                                                             Funding:
 Jeff Gadd, Chief Financial Officer                                        610,611,620,630,500



 Recommendation:
 It is recommended that the Governing Board Tentatively Approve the 2020-2021 Capital Outlay
 Budgets.
 BACKGROUND:
 Jeff Gadd, Chief Financial Officer, will present a discussion and review of the proposed 2020-2021
 Capital Outlay Budget. Due to changes that have resulted from the 2020/2021 "Skinny"
 Budget approved by the Legislature the following categories have been reduced.

 Partially Restored DAA Budget (currently approved by State Legislature for 2020/2021):
 Technology - $4,243,000
 Maintenance - $900,000
 Vehicles - $230,000
 Textbook - $1,500,000

 Total - $6,873,000 (categorical spending total after reduction)

 Previously Proposed DAA Budget (fully restored):
 Technology - $4,743,000
 Maintenance - $1,200,000
 Vehicles - $430,000
 Textbook - $2,200,000

 Total - $8,573,000 (categorical spending total previously proposed)

 Partially Restored DAA Budget is a reduction of approximately $1,700,000 million or 50% of the
 recession-era cuts to DAA Statewide.




 IMPACT ON STUDENTS AND DISTRICT GOAL ALIGNMENT
 Positive governance leads to increased fiscal stability and organizational health.
 This aligns to District Goal:
 ___ 1 Academic Achievement
 __X_ 2 Fiscal Stability
 ___ 3 External Communication
 __X__4 Organizational Health
        5 School Safety

                                                    20
Scottsdale Unified School District                                                            April 7, 2020


 Action Item:

                Approval of Quarterly Expectations/Priorities for the Superintendent for the Fourth
                Quarter of 2019-2020

 Submitted by:                                                              Funding:
 Dr. John Kriekard, Superintendent                                          N/A




 RECOMMENDATION:

 It is recommended the Governing Board approve quarterly expectations/priorities for the Superintendent
 for the fourth quarter of 2019-2020 school year.


BACKGROUND:
Dr. Kriekard will report on the quarterly expectations/priorities for the third quarter of 2019-2020 school
year:

   1.   Staffing for all schools
   2.   Budget meetings and strategies
   3.   Background data collected for facility meetings
   4.   Enhanced ASU/CSI/Charros partnerships
   5.   Completion of Certified Handbook
   6.   Discussion of Internal Auditor to take place in January 2020

The Board will also discuss what expectations/priorities it would like Dr. Kriekard to address for the
fourth quarter of 2019-2020 school year. Suggestions are:

   1. Thematic Goal (Playbook) Update
   2. Transition with new Superintendent
   3. Successful completion of the school year with online learning




IMPACT ON STUDENTS AND DISTRICT GOAL ALIGNMENT
Positive governance leads to improved organizational health.

This aligns to District Goal:
       1 Academic Achievement
       2 Fiscal Stability
       3 External Communication
   X 4 Organizational Health
       5 School Safety



                                                     21
Scottsdale Unified School District                                                           April 7, 2020


 Action Item:

                Approve Waiver of Mid-Year Review for 2019-2020 for General Counsel and
                Discussion of Policy BDG and General Counsel Evaluation Process

 Submitted by:                                                             Funding:
 Dr. John Kriekard, Superintendent                                         N/A




 RECOMMENDATION:

 It is recommended the Governing Board approve waiving the portion of Policy BDG, School Attorney,
 that calls for an informal, mid-year review of the General Counsel’s performance, for the 2019-20 school
 year.

 In addition, the Governing Board may discuss Policy BDG, School Attorney, including the General
 Counsel evaluation tool and evaluation process.


BACKGROUND:

Policy BDG, School Attorney, states that the evaluation process for the General Counsel “shall” include
an informal, mid-year review. In the current school year, the Governing Board planned to conduct that
review during an executive session on March 17, 2020. However, due to time constraints, the Board
postponed that agenda item. In addition to time constraints, the entire District is working to support the
public health and educate students during the national and state crisis presented by the COVID-19
virus, which has included direction from public health authorities that people should work remotely and
engage in social distancing as much as possible, to help prevent or suppress the spread of the virus.

Governing Board members each have received updates on the General Counsel’s performance, and
will have an opportunity to conduct a final performance evaluation prior to the end of the school year.


IMPACT ON STUDENTS AND DISTRICT GOAL ALIGNMENT
Positive governance leads to improved organizational health.

This aligns to District Goal:
       1 Academic Achievement
       2 Fiscal Stability
       3 External Communication
X      4 Organizational Health
X      5 School Safety




                                                    22
EXHIBIT 16
EXHIBIT 17
EXHIBIT 18
                                                  Scottsdale Unified School District #48
                                                                             2019-2020

                                                           Certified Teacher Contract
                                                                                                      SCHNEIDER, BROOKE ROSE

 Issued By: Scottsdale Unified School District #48 on 3/8/2019
  Thiscontract is made and entered into as ofits dayofexecution hereinafterset forth between Scottsdale Unified School DistrictNo. 48 of
 Maricopa County, Arizona acting through its Governing Board (hereinafter referred to as "District") and the below named employee (hereinafter
 referred to as "Teacher"). District and Teacher agree as follows:




 Position Information
Position:           Teacher 04                                       Start Date:   07/31/2019     End Date:      05/27/2020     Amount:        $43, 400. 00
                                                                     Days:         186
Department:         Elementary Classroom                             FTE:          1. 0000
                                                                     Type:          Certified Teacher'Contract
                                                                     Salary Sch:    Certified Salary Schedule BA+0 Step 8




                                                                                                                     Total Amount:             $43, 400. 00
1. Duties. Teacher agrees to teach such grade(s) or subject(s) and to perform such other professional duties as may be assigned by the
Governing Board or its administrators. Teacher agrees to faithfully perform all duties assigned in accordance with law, Governing Board policies and
administrative regulations now in effectand as may be modifiedfrom time to time duringthe contractterm.
2. Term. Unless otherwise notified, Teacher will commence the first day of work on date listed above and for the number of contract days listed
above. The contract year for Teacher shall be in accordance with the official calendar adopted by the Governing Board. If, however an emergency or
othercircumstanceas determined and declared bythe Governing Board or its authorizeddesigneedelaysthe opening or requires the closing ofthe
schools, the periodoftime covered bytheemploymentcontractshall be extendedsoas to maintainopenschoolsforthenumberofdaysrequired by
the employment contract withoutadditional compensation to Teacher.

3. Conditions. Teacher's employment is conditioned upon the possession at all times of a valid Arizona teacher's certificate for the position
beingofferedandupon thesatisfactorycompletionofanyandall backgroundchecksandfingerprintclearancesthat maybe required. Teacheragrees
to be'appropriatelycertifiedin allassignedcoreacademicsubjectsor as otherwiserequired bylawandto holdaljl requisiteendorsementsbythe
commencement date of this contract. Teacher's employment may be terminated if these conditions are not satisfied.

4. Maintaining Job Requirements. Teacher understands and agrees that Teacher is not entitled to compensation for any period during which
suchfingerprinFclearance,certificate(s)and/orendorsements) and/orapprovedarea(s)is/arenot^maintainedandin effect;and inadditionto anyother
remedial to which the District may be entitled, District shall not be obliged to pay or compensate Teacher for work performed during such period and
Districtmaydeductanyofthatpaidto Teacherattributableto such periodfromanyothermoniesowedto Teacherby District. Inthesolediscretionof
the District; Teacher may be paid at a substitute teacher rate for a maximum number of days as permitted by law.
5. Evaluation. Teacher shall be evaluated through the use of an evaluation system and instrument adopted and approved pursuant to A. R. S.
§§15-203.A.38 and 15-537. Teacheracknowledgesandagreesthatthe District'sevaluationsystem and instrument maybe amendedduringtheterm
ofthis contract. Teacher further agrees that the form of evaluation system and instrument in effect as of the date of the first formal observation ofthe
Teacher shall be the system and instrument that is used to evaluate the Teacher for the remainder ofthe school year, except and to the extent that a
modified system or instrument is required by law.

6. Salary.
a. BaseSalary. In considerationforthe performanceofthe aboveseroices, theGoverningBoardagreesto paytheTeacheras BaseSalarythe
sum as listed above for the term ofthis contract, except as may be modified herein.
b. Additional Revenue. Ifadditional revenues become available to the Districtthrough legislative appropriation, state sales tax revenues, or
otherlegalenactmentand ifthoserevenuesareappropriated,authorized,and/orpermittedto beusedforteachers'salariesduringthe 2019-2020
schoolyear. Teachershall be given a raisein salary, ifso approved bythe GoverningBoardin its solediscretion. Anysuchsalaryincreaseshall be
apportionedto employees in a~mannerthatwill be determinedbythe GoverningBoard, unlesstheauthorizingenactmentspecifiesthe methodby
which the increase is to be distributed.


^^an*a^l Cinna-4 rtn. l/fl/Oni Q O. -tO. O? DM
                                                  Scottsdale Unified School District #48
                                                                         2019-2020

                                                          Certified Teacher Contract
                                                                                                     SCHNEIDER,BROOKEROSE

 Issued By: Scottsdale Unified School District#48 on 3/8/2019
 c. Proposition 301 Performance Pay. In addition to the Base Salary set forth above, Teacher also shall receive Performance Pay if Teacher
 qualifies for such pay pursuant to the Governing Board's Performance Pay plan. The qualifying requirements for Performance Pay, and the amount
 and timing of any Performance payments, shall be as specified in the Performance Pay plan and state law. Payment of Performance Pay shall be
 contingent on receipt by the Governing Board of Proposition 301 monies used to fund Performance Pay payments.
 7. Fringe Benefits. In addition to the amounts set forth above, Teacher shall also receive those direct economic fringe benefits set forth in
 Governing Board policy. "Direct economic fringe benefits" means only leave and insurance benefits. The Governing Board reserves the rightto
 modify, repeal or enact Governing Board policies during the term ofthis contract that do not affect the Teacher's direct economic fringe benefits, except
 that the Governing Board expressly reserves the right to modify the health insurance plan(s) offered to employees during the term of this contract
 including but not limited to changingthe insurer, required co-payments and/ordeductibles, benefits covered and otherterms ofthe insurancepolicy
 coverage. To the extent appropriatefor the occasionand as part ofthe compensation, the Districtmay provide incidentalfood and beveragesat
 mandatory staff meetings, including in-services and staff development activities/trainings, in order to foster good working relations and encourage and
 reward staff participation.

 8.   General Salary Reduction.

 a. General Salary Reduction. Teacher acknowledges that at any time after execution of this contract, the Base Salary specified above may be
 reduced in accordance with a general salary reduction by an amount not to exceed ten percent (10%) of Teacher's Base Salary if any of the following
occurs: 1) the Arizona Legislature or any other funding source does no^appropriate or make funds available to the District or reduces, delays, or
requires repayment offunding; or2) the District's Base Support Level, Revenue Control Limit, or General Budget Limit authorized at the beginning of
the 2019-2020fiscalyear is less or becomesless than that authorizedfor the 2018-2019school year; or 3) the Districtfails to receive duringthe
2019-2020fiscalyear, funds in the amount initially budgetedfor such yeardueto a transition to current yearfundingorfor any other reason. In addition
to this notice, Teacher shall be given not less than ten (10) calendar days' notice prior to a reduction in Teacher's Base Salary pursuant to this
paragraph.

9. SalaryAmount. The BaseSalaryset forth above is intended to reflectTeacher's2019-2020salary. Ifthe stated sum does not accurately
correspond to the 2019-2020 salary placement, the accurate corresponding salary^hall govern. Teacher has an affirmative duty to promptly notify the
District of any inaccurate amount within thirty (30) days of receipt ofthis contract. Teacher's^ignature on this contract constitutes Teacher's prior
written autho'rization,pursuantto A. R.S. § 23-352, forthe Governing Board to withholdfrom Teacher's pay anycompensation paid in excessofthe
accurate salary amount. No retroactive correction to the Base Salary shall be made after June 30, 2020.
10.    School Closure. This contract is conditioned upon the school or other work location to which Teacher is assigned remaining open and in full
operationfor the entire term ofthis contract. In the eventthat, pursuantto court order, lack of appropriated pr availablefunds or for any otherreason
beyond the control of the District, either the assigned school or other work location is not open in operation for the full contract term or school
operations are suspended or reduced below the anticipated level, there may be a pro rata reduction of compensation under this contract corresponding
to the portion ofthe contractterm that suspended or reduced school Districtoperations require suspensionor reduction ofthe services ofTeacher.
11. Resignation. Pursuant to A. R. S. § 15-545, any Teacher resignation without prior Governing Board approval shall be deemed to be an
unprofessional act. Teacher recognizes that the District will incur expenses of securing a replacement and possibly costs for a substitute in the event
thatthe Teacherdoes not fulfill his/herobligations underthe contract. In the event that the Teacherfailsto reportto his/herassignmentor resignsfrom
employment with the District, effective prior to the end of the term of this contract, Teacher agrees to pay the District the amount listed below as
liquidateddamages, and not as a penalty. The Governing Board maywaivethis paymentif the Teacher's non-performance results from circumstances
beyond his/her control or from an agreement for a resignation in lieu of dismissal. The District may withhold all or any part ofthese liquidated damages
from any amount payable to the Teacher after receipt ofthe resignation or a failure to report for duty and may take any action, including filing suit, to
collect the liquidated damages. Teacher shall reimburse the District for any collection fees, attorney fees, court costs or other reasonable expenses
incurred by the District to collect the amount owed as liquidated damages.
After June 1st --> $500
June 15th - August 1st --> $1, 000
After August 1 st -> $2, 000

12. Governing Law. This contract shall be governed by the laws of the United States and the State of Arizona, together with District policies rules,
and regulations"now in force or asthey may be modified. Teacheragreesthat the ArizonaState and Federal courts shall exercise exclusivejurisdiction
over any and all matters arising out of this contract.
13. Arrest. Pursuantto A.R.S. § 15-550, ifTeacheris arrested for or chargedwith any nonappealableoffense listed in A. R.S. § 41-1758.03(8),
Teachershall immediately reportthe arrest or chargeto Teacher'ssupervisor. Failureto do so shall result in immediatedismissal.
14.   Dismissal. Pursuant to A. R. S. § 15-538. 02, the Governing Board may dismiss a Teacher who holds a teaching intern certificate, an
emergency teaching certificate or another type of nonstandard certificate that is valid for one (1) year pr less that without complying with the
requirements ofA.R. S. §§ 15-537, 15-538,or 15-541. Suchdismissalshall beeffectiveten (10)workingdaysafterdeliveryofthe noticeofdismissalto
the Teacher.

15. Retired Teachers. IfTeacher has returned to work after retirement and is currently receiving benefits from the Arizona State Retirement
System, Teacher acknowledges that employment is not subject to renewal, teacher is not entitled to a hearing or other protections under A. R. S.
§15-538 through 15-543, and specifically agrees to the terms ofA. R. S. §38-766. 01, incorporated by reference.
16. Acceptance.Teacher'sacceptanceofthis contract shall be by signing it and returning it to the District's Human Resources Officewithin

>.^an*o»4 Cinnarl r»n . t/Onni 0 O. -»0. 07 DM
                                                 Scottsdale Unified School District #48
                                                                         2019-2020

                                                          Certified Teacher Contract
                                                                                                     SCHNEIDER, BROOKE ROSE

 Issued By: Scottsdale Unified School District#48 on 3/8/2019
 FIFTEEN (15) business days from the date of receipt or the Governing Board's offer of employment is revoked. By law, contract is deemed received
 when personally delivered, delivered to teacher's school mail, email orthe District's portal, or two (2) days from mailing. Ifthis contract is returned and
 includes terms in addition to the terms of this Contract offered by the Board or is not returned within the (fifteen) 15 business days, under accordance
 withthe provisionsofA. R. S. §15-536and/orA. R.S. §15-538.01, this contract shall be null and void.




                                                                                                                                             3/8/2019
Employee Signature                            Date                      Patty Beckman                                                        Date
                                                                        President ofthe Governing Board




^^nnta^ Cinna^l rtn. t/anniQ 0. 10. 07 DM
                                                 Scottsdale Unified School District #48
                                                                          2019-2020

                                     Notice of Salary Adjustment for Horizontal Movement
                                                                                                  SCHNEIOER, BROOKE RO SE

lssue<l By: Scollsdale Unified School Dislricl #48 on 7/2912019
Please be advised that your salary has been adjusted to reflect the increases for Horizontal Movement approved for the 20 19-2020 school year.




Position Information
                                                                                                                              Amount:     $44,492.00

                                                                  FTE:          1.0000
                                                                  Type:          Notice of Salary Adjustment for Horizontal
                                                                                 Movement
                                                                  Salary Sch:    Certified Salary Schedule 8 A+12 Step 8




                                                                                                                    Total Amount:         $44,492.00
Please accepVreject this notice upon review.

This Signature is to be used solely for official District business that has been approved by the Governing Board.
